Exhibit 10.11

DEERE & COMPANY

and

Stanadyne Corporation

LOGO [g52675img01.jpg]

LONG TERM AGREEMENT



--------------------------------------------------------------------------------

Scope: The scope of this agreement covers current products purchased from
Stanadyne Corporation. The products in-scope are the current DB rotary
mechanical products, fuel filtration products, standard and RSN pencil injection
nozzles, DE10 pumps and the Series 250 Fuel Injection system.

Stanadyne has a proposal for delivering Tier II pumps that will meet Deere
target costs. Should Stanadyne Corporation not be able to meet Deere program
timing, technical performance, or customer requirements, the Tier II pumps will
be considered out of scope of this LTA and also not be part of the business
erosion clause.

 

I) Recitals

 

  A) Business of DEERE & COMPANY. DEERE & COMPANY and its affiliated corporate
entities own and operate various facilities throughout North America for the
manufacturing and sale of machinery and equipment used in agriculture,
construction, and commercial-residential lawn-garden care. For purposes of this
Agreement, the term “North America” means the geographical territory encompassed
by the United States, Mexico, and Canada.

 

  B) Business of Stanadyne Corporation. Stanadyne Corporation, a wholly owned
subsidiary of Stanadyne Automotive Holding Corp., owns and operates design and
manufacturing facilities for precision engine components including injection
equipment and hydraulic lash compensating devices located in Windsor,
Connecticut.

 

  C) Objectives. This Agreement covers the purchase of the items listed in the
Appendix(ces) attached hereto and incorporated herein by reference (hereafter
“Parts”) for use within Deere & Company’s “John Deere Power Systems” division.
This Agreement and Appendices are valid regardless of location of manufacture of
the Parts or the location of use of the Parts. The parties may amend this
Agreement (including any Appendices) by mutual written agreement.

 

II) Parties

 

  A) This LONG-TERM AGREEMENT (“Agreement”) is entered into and effective the
first day of November 2001 by and between Stanadyne Corporation, a Delaware
corporation with its principal place of business at Windsor, Connecticut, USA
(“STANADYNE”) and Deere & Company (“DEERE”), a Delaware corporation with its
principal place of business at Moline, Illinois, acting through its business
unit:

 

John Deere Engine Works    Attachments: A 3801 West Ridgeway Avenue    B, D and
G P.O. Box 5100    Waterloo, Iowa 50704-5100    USA   

 

  B) The following other corporations affiliated with DEERE can enter into this
Agreement by issuing a purchase order for the Parts listed in the corresponding
Appendix:

 

John Deere Construction & Forestry Equipment Company    Business Unit: John
Deere Dubuque Works    Attachments: A, B, D 18600 South John Deere Road    and G
Dubuque, IA 52001-9757    USA    Usine de Saran    Attachments: A, C, BP 13 – La
Foulonnerie    E, and F 45401 – FLUERY-LES-AUBRAIS Cedex    FRANCE   

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

2



--------------------------------------------------------------------------------

Motores John Deere S.A. de C.V.    Attachments: A, B, D Carretera A mieleras KM
6.5 S/N    and G C.P. 27400    Torreon Coahuila Mexico    Industrias John Deere
Argentina, S.A.    Attachments: A, B, D, Casilla de Correo 80    and G 2000
Rosario    Sante Fe, Argentina    Funk Manufacturing Company    Attachments: A,
B, D, Hwy 169 N. Industrial Park    and G P.O. Box 577    Coffeyville, KS 67337
   REGEN Technologies    Attachments: A, D, 4500 Mustard Way    and G
Springfield, MO 65803   

(individually a “DEERE AFFILIATE” and collectively the “DEERE AFFILIATES”). The
terms of this Agreement shall apply to the purchase of Parts by any DEERE
AFFILIATE unless the DEERE AFFILIATE and Stanadyne Corporation agree otherwise.
The purchase order should reference this Agreement and will act as a signature
of the DEERE AFFILIATE accepting the terms of this Agreement. By that the
parties mean, the term “DEERE” shall apply to the “DEERE AFFILIATE” as to the
sale itself (electronic data interchange, delivery, payment, quality,
confidentiality, etc). DEERE shall retain primary responsibility for
administering this Agreement (the “Achieving Excellence” provision, cost and
price management, etc.).

 

  C) By mutual agreement of DEERE and Stanadyne Corporation, this Section may be
amended to include other affiliated corporations and strategic business units of
DEERE.

 

III) Term

The initial term of this Agreement will be for the period beginning November 1,
2001 through and including October 31,2006. This agreement shall supercede all
previous agreements. This agreement will not automatically be renewed, but may
be renewed by mutual written agreement by the Parties.

 

IV) General Business Issues

DEERE’s standard terms and conditions are described on the DEERE Purchase Order.
Where the terms and conditions described on the DEERE Purchase Order conflict
with the terms of this Agreement, the terms of this Agreement shall prevail.
(The standard terms and conditions are described on the DEERE AFFILIATE’s
purchase order. Where the terms and conditions described on the DEERE
AFFILIATE’s Purchase Order conflict with the terms of this Agreement, the terms
of this Agreement shall prevail.)

 

  A) [**]

 

  B) STANADYNE CORPORATION agrees to provide DEERE reasonable access to their
facilities for observation of quality, manufacturing processes, and assessment
of processes related to the production of Parts.

 

  C) It is agreed that no press release, public announcements, confirmation or
other information regarding supply orders under this Agreement for the Parts, or
the fact that negotiations for new Parts or increased quantities for existing
orders are occurring, will be made by STANADYNE CORPORATION without the prior
written approval of DEERE or DEERE without the prior written approval of
STANADYNE CORPORATION.

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

3



--------------------------------------------------------------------------------

  D) Either party may assign the rights and duties under this Agreement, either
in whole or in part, only with the prior written consent of the other party.

 

  E) STANADYNE CORPORATION agrees to communicate and work together to send and
receive all current and future Electronic Data Interchange (EDI) transactions
deemed necessary by DEERE for both production and service Parts requirements.

 

  F) STANADYNE CORPORATION and DEERE agree that volumes are based on past usage
and projected market forecasts. No minimum quantities of annual production of
Parts or minimum purchase quantities are implied herein, and no penalties shall
be imposed on DEERE for volumes of Parts actually ordered by DEERE below those
quantities forecasted.

 

  G) STANADYNE CORPORATION will provide written notification one hundred eighty
(180) days prior to any change in the manufacturing location for the Parts of
this Agreement. Any change in manufacturing location will require a new PPAP for
the Parts. STANADYNE CORPORATION agrees to cover all costs associated with the
relocation and requalification process.

 

  H) The Parties must maintain new program schedules and target costs for new
business activities including those that may be added to this agreement by
mutual consent of the Parties. If Stanadyne fails to perform to the agreed
schedules target costs, quality, and or delivery, Deere may, at its discretion,
remove the affected products from within the scope of this agreement and or dual
source components parts/production provided Deere did not contribute/cause to
the failure. If Deere decides to remove products from the scope of this
agreement due to Stanadyne’s failure to perform to the agreed schedules and
target costs, quality, and or delivery, Stanadyne and Deere shall negotiate
settlement for such failure.

 

V) Achieving Excellence

STANADYNE CORPORATION will strive to meet or exceed all DEERE “Achieving
Excellence” (or “AE”) requirements to reach and maintain “Partner” status. The
AE criteria may be found under the John Deere Achieving Excellence web page.

 

VI) Competitive Clause

In the spirit set forth in the recitals of this Agreement, the parties recognize
that continuing to be competitive in price, performance, delivery, reliability,
quality and technology is essential for this long-term association to exist.
[**]

 

VII) Payment

Payment terms shall be 30 days from Deere’s receipt of the material. Receipt and
payment shall not constitute acceptance.

In the case of disputed invoices, Deere shall pay the amount not in dispute
pursuant to the terms provided above. Deere shall not be obligated to pay the
amount in dispute until the dispute is resolved. No late payment charges will be
assessed against the amount in dispute during the period of the dispute.

Payment for, or passage of title to, Products shall not constitute acceptance
thereof.

 

VIII) Cost/Price Management

 

  A) [**]

1) [**]

2) We will discuss inflation in 2005.

3) [**]

4) Pricing with Terms and Conditions of sale and shipment are contained in
Attachments A, B, C, D, E, F, and G

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

4



--------------------------------------------------------------------------------

  B) The cost reduction activities will be tracked using the John Deere Cost
Reduction Opportunity Process, JD CROP.

 

  C) [**] Part prices for items no longer in current production will be
determined using current practices to include special packaging, reduced lot
sizes, special delivery etc.

 

  D) STANADYNE CORPORATION agrees to participate in the John Deere Power Systems
(“JDPS”) Supplier Development (“SD”) Team Program to reduce cost of products
supplied to DEERE. If STANADYNE CORPORATION is in compliance with Section V, all
SD Program reductions realized will be shared equally between DEERE and
STANADYNE CORPORATION. If DEERE determines that STANADYNE CORPORATION is not
globally competitive and therefore not in compliance with Section V, however,
STANADYNE CORPORATION agrees to pass 100% of cost reductions realized to DEERE
until such time as they are in compliance.

 

IX) Tooling/Capital

 

  A) All tooling, jigs, fixtures and associated manufacturing equipment
necessary for the successful production and testing of the Parts for which DEERE
pays STANADYNE CORPORATION in full will remain the exclusive property of DEERE.
STANADYNE CORPORATION assumes all liability for any loss, damage, and/or
shortage for STANADYNE CORPORATION’s failure to return such property, including
equipment, to DEERE upon request. STANADYNE CORPORATION shall promptly notify
DEERE of any such loss, damage and/or shortage. Such tooling items must be
identifiable or labeled as “Property of Deere”. Furthermore, all tooling owned
by DEERE must be used exclusively for the manufacture of Parts for DEERE.
STANADYNE CORPORATION will perform normal maintenance, at STANADYNE
CORPORATION’s expense, for the duration of this Agreement.

 

  B) Tooling developed for the production of the Parts will conform to DEERE’s
product development guidelines. It is expected that STANADYNE CORPORATION will
exercise due care and judgment in the design, specification, and building, or
supervision of building, of all tooling in such a way to maximize production
efficiency and minimize cost. STANADYNE CORPORATION shall submit first piece
inspection parts produced on the tooling in accordance with AIAG (Automotive
Industry Action Group) Publication, Production Part Approval Process or other
approved method, prior to DEERE making final payment for the tooling. DEERE will
provide an approved purchase order before tooling production will begin. DEERE
may, at its option; see detailed tooling documents, invoices, and/or tooling
orders prior to issuing its approval for payment of tooling. If DEERE does not
pay tooling costs, STANADYNE CORPORATION may choose to fully fund tooling, or
tooling costs may be amortized as mutually agreed upon by both parties in
writing. If STANADYNE CORPORATION pays for tooling and amortizes cost to DEERE,
upon completion of amortization DEERE shall own the tooling. Such tooling shall
be subject to the Master Bailment agreement attached at Appendix G if DEERE
terminates the contract for breach before the completion of amortization, DEERE
has the right to purchase tooling for the unamortized amount.

 

  C) Prices for new tools will have been negotiated between both parties before
the time of the engineering release. STANADYNE CORPORATION will submit a Quote
for all new tools.

 

X) New Business

DEERE shall negotiate with STANADYNE CORPORATION in good faith with regard to
placing new production business for DEERE with STANADYNE CORPORATION if, in
DEERE’s opinion, STANADYNE CORPORATION is competitive in price, performance,
program management, timing, delivery, reliability, technology, and quality with
other manufacturers of any such Parts. Both DEERE and STANADYNE CORPORATION
shall work together to develop target costs and establish the lowest possible
cost of any new Parts. STANADYNE CORPORATION agrees to provide all price/cost
submissions with full cost transparency throughout the iterative design process.
The degree of detail will be negotiated between STANADYNE CORPORATION and DEERE.
Tooling and production lead times shall also be specified in the quotation.
Nothing in this Article shall be construed as an obligation on the part of DEERE

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

5



--------------------------------------------------------------------------------

 

to develop or purchase any parts other than those Parts covered by this
Agreement. STANADYNE CORPORATION will submit a complete John Deere Part
Quotation form for all new and newly quoted parts.

 

XI) Quality and Warranty

 

  A) STANADYNE CORPORATION agrees to maintain an acceptable quality system as
defined by John Deere Standard G223, “Supplier Quality Manual”. Poor quality
performance on the part of STANADYNE CORPORATION can be grounds for the
withdrawal of products specified in this Agreement as previously outlined in
Article V.

 

  B) DEERE will notify STANADYNE CORPORATION of any discrepant material.
STANADYNE CORPORATION will instruct DEERE to scrap, rework, or return rejected
materials. STANADYNE CORPORATION will be billed for the inbound freight, return
freight, rework charges and/or scrap charges and any handling charges that
apply, as applicable based on STANADYNE CORPORATION’s instructions. Prior to
disposition, discrepant material will be available, for a reasonable time, for
inspection and sorting by STANADYNE CORPORATION.

 

  C) The warranty for DEERE (and any participating DEERE AFFILIATE) is conveyed
by Stanadyne’s Standard Warranty terms as attached in attachment K. In the event
of STANADYNE CORPORATION’s Part failure due to a nonconformity that results in
an extraordinarily high failure rate or that causes DEERE to issue an authorized
field change or safety recall, STANADYNE CORPORATION will reimburse DEERE for
reasonable administrative expenses mutually agreed on by both parties including,
but not limited to, Parts Operations and Reliability and Quality expenses. Both
parties agree and recognize that not all parts or product can be returned when
requested. If the part cannot be returned, DEERE and STANADYNE will discuss in
good faith the disposition and agree on settlement.

 

  D) If DEERE agrees to reimburse customer from Part failure due to defective
material or workmanship beyond the standard warranty period in order to maintain
good will and customer satisfaction, STANADYNE CORPORATION agrees to negotiate
in good faith with DEERE regarding the reimbursement of DEERE for these expenses
on a case-by-case basis.

 

XII) Technical Support

 

  A) STANADYNE CORPORATION will provide at no additional cost to DEERE such
design and design qualification assistance, manufacturing assistance, technical
and field support as reasonably required by DEERE.

Any designs, patents or other proprietary information relating to a product
developed under this Agreement shall be owned by:

DEERE, if conceived by DEERE personnel;

DEERE and STANADYNE CORPORATION jointly, if conceived by DEERE and STANADYNE
CORPORATION personnel;

STANADYNE CORPORATION, if conceived by STANADYNE CORPORATION personnel.

 

  B) Each company reserves the right to apply for patents for items for which
that company has rightful ownership. Prior notification of intent to apply for
such patents must be given to the other party. For items of co-ownership, DEERE
and STANADYNE CORPORATION will apply for patents jointly.

 

  C) If DEERE design inspires other patented design changes that allow STANADYNE
CORPORATION an opportunity to sell product to competitors, royalties will be
negotiated.

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

6



--------------------------------------------------------------------------------

XIII) Packaging

 

  A) STANADYNE CORPORATION shall deliver all Parts in packaging that complies
with DEERE’s packaging specifications and other special packaging requirements.
DEERE is responsible for conveying Part packaging specifications to STANADYNE
CORPORATION.

 

  B) Returnable Containers: If DEERE requires returnable containers, container
and transportation costs therefore will be negotiated in good faith between
DEERE and STANADYNE CORPORATION. If DEERE and STANADYNE CORPORATION agree that
returnable containers were not available when STANADYNE CORPORATION needed to
ship product and STANADYNE CORPORATION ships in disposable packaging, DEERE
agrees to pay the additional cost of this packaging and additional labor as
negotiated.

 

XIV) Service Parts Availability

 

  A) Upon termination or expiration of this Agreement, DEERE shall have the
opportunity for a one-time buy of Parts by DEERE to fulfill such service and
replacement requirements. DEERE and STANADYNE CORPORATION shall negotiate in
good faith with respect thereto.

 

  B) STANADYNE CORPORATION will maintain the capability, including tool
maintenance, to provide interchangeable parts and components for a period of no
less than 15 years from the last date the production component is supplied to
DEERE.

 

XV) Reimbursement for Non-Performance by STANADYNE CORPORATION

 

  A) STANADYNE CORPORATION acknowledges that DEERE requires on-time delivery in
order to operate its plants. The parties further acknowledge that the precise
amount of damages which DEERE would sustain in the event STANADYNE CORPORATION
were to fail to make timely or conforming deliveries of Parts would be difficult
to determine. Therefore, the parties agree that STANADYNE CORPORATION shall be
responsible for any and all damages resulting from STANADYNE CORPORATION’s
failure to make timely or conforming deliveries of Parts, including, but not
limited to, mutually agreed upon costs DEERE incurs for the correction of Parts
with quality problems and mutually agreed upon costs DEERE incurs in connection
with DEERE’s machining and/or assembly line downtime. STANADYNE CORPORATION will
advise DEERE as soon as practical of any apparent imminent problem and the
parties will mutually use their best efforts to avoid any actual machining
and/or assembly line downtime. STANADYNE CORPORATION shall not be responsible
for the above damages if such out-of-order (late) delivery or non-delivery
results from a cause beyond STANADYNE CORPORATION’s reasonable control without
fault or negligence, provided that STANADYNE CORPORATION has informed DEERE as
soon as practical of the problem, except that it is expressly understood that a
failure by STANADYNE CORPORATION to perform resulting from a strike, lockout or
labor difficulty of STANADYNE CORPORATION shall not be excused and STANADYNE
CORPORATION shall treat DEERE as a preferred customer and as such DEERE
schedules are to be given priority.

 

  B) STANADYNE CORPORATION shall not be responsible for assembly line downtime
charges for delinquent delivery resulting from schedule changes by DEERE’s
unforeseen manufacturing difficulties.

 

  C) DEERE acknowledges the importance of providing quoted lead times to
STANADYNE CORPORATION’s ability to provide on time delivery. STANADYNE
CORPORATION will not be held responsible for meeting delivery dates on firm
orders placed inside quoted lead times. DEERE will advise STANADYNE CORPORATION
as soon as possible of any potential order cancellations within quoted lead
times. The parties will mutually use their best efforts to avoid building any
unnecessary inventory. DEERE will be responsible for finished products and raw
castings that have already been manufactured or purchased to meet previous
commitments. In the event of a sudden part cancellation, DEERE will be
responsible for finished and raw Parts for no more than three (3) months past
the final scheduled shipment date.

 

  D) STANADYNE CORPORATION shall promptly notify DEERE in writing of any
anticipated labor dispute or labor shortage or any other labor performance
interruption, and STANADYNE CORPORATION shall arrange for advance deliveries or
warehousing, at DEERE’s option and at locations acceptable to DEERE, of a supply
of Parts.

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

7



--------------------------------------------------------------------------------

  E) STANADYNE CORPORATION agrees to use only freight carriers for finished
product specified in writing by DEERE. DEERE must approve any other carriers
used in writing prior to shipment. In emergency line down or flash order
situations, STANADYNE CORPORATION has the authority to use alternate carriers to
ensure timely shipment. Cost for alternate carriers are outlined in Item G of
this Article.

 

  F) STANADYNE CORPORATION agrees to ship service Parts to DEERE normal
distribution warehouse as required by DEERE’s distribution network.

 

  G) Premium freight costs will be administered in accordance with lead-time
parameters. If DEERE does not provide appropriate lead times, any premium
charges will be the responsibility of DEERE. DEERE and STANADYNE CORPORATION
will negotiate premium freight charges as required. If appropriate lead-time is
given by DEERE and there are no special circumstances, which delay deliveries,
STANADYNE CORPORATION will pay the premium portion of the freight.

 

XVI) NAFTA

If the Part qualifies for the North American Free Trade Agreement (NAFTA)
preferences, STANADYNE CORPORATION will provide annually to DEERE, by the
requested due date, an accurate and complete North American Free Trade Agreement
(NAFTA) Certificate of Origin. The NAFTA Certificate of Origin must be completed
in accordance with regulations published by the U.S. department of Treasury in
the Federal Register on December 30, 1993, pages 69460 through 69565, and any
amendments thereto and in accordance with instructions issued annually to the
STANADYNE CORPORATION by DEERE.

 

XVII) Confidential Information

 

  A) During this Agreement, each party may disclose to the other certain
confidential information relating to the Part(s), the application of the Part(s)
by DEERE, and business information and marketing plans of either party. Any such
information that is marked or otherwise clearly identified at the time of
disclosure as “confidential” or “proprietary” shall be considered as
Confidential Information for purposes of this Agreement, provided that, if the
information is disclosed orally, a writing identified as “confidential” or
“proprietary” and summarizing the Confidential Information will be provided
within thirty (30) days after disclosure. During the term of this Agreement and
for a period of five (5) years after the expiration or termination of this
Agreement, the receiving party will use its best efforts to prevent the
disclosure of such Confidential Information to third parties and will not use
such Confidential Information for any purpose other than to effectuate the
provisions of this Agreement. “Best Efforts” with respect to any Confidential
Information means at least that degree of care normally used by the receiving
party to prevent disclosure to others of its own confidential information of
similar importance, but in no case less than a reasonable degree of care.
Notwithstanding the foregoing, STANADYNE CORPORATION and DEERE agree that
Confidential Information shall not include any information which: (a) is or
becomes publicly known through no wrongful act on the receiving party’s part; or
(b) is, at the time of disclosure under this Agreement, already known to the
receiving party without restriction on disclosure; or (c) is, or subsequently
becomes, rightfully and without breach of this Agreement, in the receiving
party’s possession without any obligation restricting disclosure; or (d) is
independently developed by the receiving party without reference to or use of
the Confidential information; or (e) disclosed pursuant to an order of any
governmental or judicial authority, after prior notice to the disclosing party
respecting such order, and affording the disclosing party reasonable cooperation
respecting any objections by the disclosing party to the request for disclosure,
including a reasonable opportunity for the disclosing party to obtain a
protective order in respect of the Confidential Information at the expense of
the disclosing party.

 

  B)

Upon request of the disclosing party at any time, the recipient agrees to return
to the disclosing party or destroy all materials in its possession or control
which contain Confidential Information of the disclosing party, including,
without limitation, documents, drawings, CAD drawings, computer media, models,
prototypes, sketches, designs, and lists furnished by the disclosing party or
accessed by the recipient, including copies thereof made by the recipient, and
to delete from its computers any software, data files, or CAD files

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

8



--------------------------------------------------------------------------------

containing Confidential Information furnished by the disclosing party. If
materials are destroyed, an officer of the recipient shall identify such
materials to the disclosing party and certify that their destruction has been
completed. Notwithstanding the foregoing, each party shall be entitled to
maintain one archival copy of the Confidential Information within its Law
Department or at the office of its General Counsel, such archival copy to be
used solely in connection with resolving claims or disputes between the parties
relating to this Agreement.

 

  C) This Article, Confidential Information, shall survive the termination or
expiration of this Agreement.

 

XVIII) Patent, Copyright and Trade Secret Indemnity

STANADYNE CORPORATION agrees to defend, at its expense, any claim or suit
against DEERE, its officers, directors, employees, agents, successors assigns,
and customers, based on an assertion or claim that a Part(s) furnished by
STANADYNE CORPORATION to DEERE hereunder or the use or sale by DEERE or its
customers in the manner contemplated by this Agreement infringes any patent or
copyright or is a wrongful use of third-party trade secret or proprietary
information, and further agrees to indemnify and hold DEERE harmless from any
cost and expenses, including attorneys’ fees, settlements associated with said
claim or suit, or any damages, including attorney’s fees or costs, finally
awarded in any such suit, provided that STANADYNE CORPORATION’s request and
expense, is given control of the defense to such claim or suit and all
reasonable assistance for the defense of same. If the use or sale of a Part(s)
furnished hereunder is enjoined as a result of such suit, STANADYNE CORPORATION,
at its option and at no expense to DEERE, shall obtain for DEERE and its
customers the right to use and sell the Part(s) or shall substitute an
equivalent Part(s) acceptable to DEERE and extend this indemnity thereto. This
indemnity does not extend to any claim or suit based on any infringement of a
patent by the combination of Part(s) furnished by STANADYNE CORPORATION with
other components added thereto by DEERE, except when the Part(s) is a material
part of the invention of an asserted patent and the components furnished by
DEERE to complete the claimed combination, such as an engine, sensor, or vehicle
frame, are not novel. This indemnity does not extend to any infringement or
alleged infringement arising solely out of STANADYNE CORPORATION’s compliance
with DEERE-required specifications, designs, or instructions that (i) are
created solely by DEERE and (ii) are thereafter furnished to STANADYNE
CORPORATION in writing.

 

XIX) Insurance

You agree to procure and maintain from insurers with a current A.M. Best’s
rating of A- with a financial size of no less than Class VIII PRODUCT LIABILITY
insurance in the forms and amounts of coverage set forth HEREIN.

You agree to include specifically:

“Deere & Company, all wholly-owned subsidiaries of Deere & Company, and all of
the following entities where Deere and Company has ownership of 50% or greater
limited corporations, joint ventures, partnerships, or other entities directly
or indirectly controlled by Deere & Company or one of its wholly-owned
subsidiaries”

as “Additional Insured” under A POLICY OR POLICIES OF PRODUCT LIABILITY
INSURANCE PROVIDING US$[**] LIMITS OF LIABILITY FOR EACH OCCURRENCE AND IN THE
AGGREGATE FOR INJURY, LOSS OF DAMAGE OF ANY KIND CLAIMED BY A THIRD PARTY CAUSED
BY OR ARISING FROM OR ALLEGED TO HAVE BEEN CAUSED BY PARTS PROVIDED BY STANADYNE
CORPORATION UNDER THIS AGREEMENT.

You also agree that:

 

  •  

All deductibles or self-insured retentions are your sole responsibility

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

9



--------------------------------------------------------------------------------

  •  

POLICY OR POLICIES OF INSURANCE SHALL HAVE A WORLD WIDE TERRITORY, PROVIDING
COVERAGE FOR ACCIDENTS WHICH HAPPEN, CLAIMS MADE, OR LITIGATION FILED ANYWHERE
IN THE WORLD.

 

  •  

Each policy will contain a “severability of interests” clause;

 

  •  

All certificates will include a clause obligating the insurer(s) to give us not
less than 30 days prior written notice of any material change in, cancellation
of, or intent not to renew the insurance (this should be sent to the person
designated in the “Notices” Section unless we designate someone else);

 

  •  

These insurance requirements will remain in full force and effect for ten years
after the term of this Agreement ends (this obligation to survive termination,
expiration or cancellation of this Agreement); and

 

  •  

You will provide to us promptly after the Effective Date, and upon renewal of
your insurance coverage, acceptable certificates of insurance as evidence of the
specified forms, endorsements, and amount of insurance as detailed above are in
force (this should be sent to the person designated in the “Notices” Section
unless we designate someone else).

The insurance obligations imposed by this Section are separate and distinct from
any indemnification of obligations imposed by this Agreement. You agree that
your carrying insurance as required in this Agreement shall in no way be
interpreted as relieving you of any indemnification obligation in this
Agreement.

 

XX) Termination

 

  A) Any termination or expiration of all or part of this Agreement shall not
relieve either party of obligations incurred pursuant to and during the term of
this Agreement, including but not limited to the warranty provisions set forth
in Article IX hereof, the indemnification provisions set forth in Article XVIII
hereof, and the “Confidential Information” provisions set forth in Article XVII
hereof.

 

  B) Termination for Default: At any time during the term of this Agreement
should either party default in performing any of its material obligations
hereunder, the other party may give written notice of default giving the full
details thereof. If the defaulting party fails within thirty (30) days of the
receipt of written notice of default to cure the default, then the
non-defaulting party shall have the right to terminate this Agreement with
regard to the particular Part materially affected by the default, or if the
default materially affects all Parts, the non-defaulting party shall have the
right to terminate this Agreement in its entirety. The non-defaulting party
shall give the other party thirty (30) days written notice from the
determination of the failure to cure the default, whereupon the termination
shall be effective.

 

  C) Termination for Insolvency: If either party is adjudicated as bankrupt or
files a voluntary petition in bankruptcy, then, in accordance with applicable
law, the other party shall have the right to terminate this Agreement by giving
such financially distressed party thirty (30) days written notice, whereupon
this Agreement shall automatically terminate.

 

  D) Termination for Quality: DEERE may terminate this Agreement with regard to
Parts if quality is inadequate in accordance with the terms of Article XI
hereof.

 

  E) Termination for Failure to Remain Competitive: DEERE may terminate this
Agreement with regard to non-competitive Part in accordance with the terms of
Article V hereof.

 

  F) If Force Majeure delays delivery of Parts past thirty (30) days, DEERE may
terminate this Agreement in whole or in part without penalty upon written notice
to STANADYNE CORPORATION.

 

  G) In the event this agreement is terminated by DEERE for convenience, the
cost associated with such termination will not exceed the following levels
unless authorized by DEERE:

 

  1) DEERE agrees to pay for a maximum of four (4) months of total inventory
based on DEERE’s latest forecast. Finished Parts and work in process will not
exceed a total of three (3) months of the four months. DEERE agrees to pay the
cost of work performed. For the remaining inventory DEERE agrees to pay the
actual cost of raw material.

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

10



--------------------------------------------------------------------------------

  H) In the event this Agreement is terminated by STANADYNE CORPORATION with
cause or for its convenience after the Parts are in production, STANADYNE
CORPORATION shall give DEERE one hundred eighty (180) days written notice, and
STANADYNE CORPORATION shall be solely responsible for the liquidation of all raw
materials and components.

 

XXI) Miscellaneous

 

  A) Failure, delay, or forbearance of either party to insist on strict
performance of the terms and provisions of this Agreement or to exercise any
right or remedy, shall not be construed as a waiver thereof. Express waiver in
one or more instances shall not waive subsequent strict performance.

 

  C) Inaction by Deere for failure to notify Stanadyne of any means of breach
does not exemplify the breach.

Each of the parties hereto is acting as an independent contractor, and this
Agreement shall not be interpreted as creating a partnership, joint venture, or
the relationship of principal and agent between the parties.

 

  D) The captions contained in this Agreement are for conveniences only and
shall not affect the construction or interpretation of any provisions of this
Agreement.

 

  E) All notices required or sent under this Agreement shall be considered
properly served if the following steps are taken. Notices must be sent to the
person(s) at the address(es) listed on the page two. (If more than one Deere
corporation or SBU is listed on the first page, you need notify only the
facility receiving the goods and/or services discussed in the Notice.) Notices
must be sent by: (I) hand delivery with written acknowledgement of receipt;
(ii) facsimile with a follow up copy sent by registered U.S. mail, return
receipt requested; or (iii) registered U.S. mail, return receipt requested.
Notices sent in this manner shall be effective upon actual receipt, except
notices sent by registered U.S. mail only shall be effective five business days
after the postmark. Any party may, at any time, change its address for notices
by giving the other party (ies) a notice as outlined above.

 

XXII) Governing Law and Arbitration

 

  A) Binding Effect, Assignment. The rights and obligations in this Agreement
are binding upon the parties and their successors and assigns, and are not
assignable by either party without the prior written consent of the other party.
Any assignment without such consent shall have no effect. No assignment shall
relieve the assigning party of its obligations under this Agreement.

 

  B) Choice of Law. This Agreement shall be governed by the internal laws of the
State of Illinois, without regard to conflict of law rules or provisions
thereof. The application of the United Nations Convention on Contracts for the
International Sale of Goods is hereby specifically excluded from this agreement.

 

  C) Severability. If any provision of this Agreement is, becomes, or is deemed
invalid, illegal, or unenforceable by a competent court in any jurisdiction, or
is stricken or materially amended by the action of any competent authority,
including but not limited to the governments of the United States of America,
Mexico and Canada, and such action has become final, such provision will be
deemed amended, for such jurisdiction only, to the extent necessary to conform
to applicable laws, and in a manner which preserves to the maximum extent
possible the original objectives of this Agreement, so as to be valid and
enforceable therein without invalidating the remaining provisions hereof and
without affecting the validity or enforceability of such provision in any other
jurisdiction.

 

  D) No Waiver. The failure of either party to enforce any provision of this
Agreement, or to exercise any right or to prosecute any default, shall neither
be considered a waiver of that provision or right nor bar prosecution of that
default.

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

11



--------------------------------------------------------------------------------

  E) Construction. The parties arrived at the terms and conditions in this
Agreement after mutual negotiation. The parties intend, therefore, that these
terms and conditions not be construed against any party merely because they were
prepared by one of the parties.

 

  F) Limitation of Damages. Except as expressly stated in this Agreement, no
remedy provided herein shall be deemed exclusive of any other remedy allowed by
law, and there shall be no limitations on any damages that are allowed by law.

 

  G) Resolution of Disputes.

 

  1) The parties shall attempt in good faith to resolve any controversy, claim
or dispute of whatever nature arising out of or relating to this Agreement or
the breach, termination, enforceability or validity thereof (a “DISPUTE”)
promptly by negotiation between executives or managers who have authority to
settle the DISPUTE, and who are at a higher level of management than the persons
who have direct responsibility for the administration of this Agreement.

 

  2) Arbitration. Any DISPUTE, controversy or claim arising out of or in
connection with this Agreement, or the breach, termination or validity thereof,
which cannot be amicably resolved by the parties within thirty (30) days after
the receipt by one party of written notice from the other party that such a
controversy or claim exists shall be settled by final and binding arbitration
conducted in the English Language in Chicago, Illinois in accordance with the
Rules of Conciliation and Arbitration of the International Chamber of Commerce
by three arbitrators appointed in accordance with said Rules. Relevant documents
in other languages shall be translated into English if the arbitrators so
direct. In arriving at their award, the arbitrators shall make every effort to
find a solution to the dispute in the provisions of the Agreement and shall give
full effect to all the parties thereof.

 

  3) Discovery. The parties agree that after either has fielded a Notice of
Demand for arbitration of any dispute subject to arbitration under this
Agreement, they shall, upon request, make discovery and disclosure of all
materials relevant to the subject of the dispute. The arbitrators shall make the
final determination as to any discovery disputes between the parties.
Examination of witnesses by the parties and by the arbitrators shall be
permitted. A written transcript of the hearing shall be made and furnished to
the parties. The cost of this transcript shall be borne equally by the parties.

 

  4) Arbitration Award. The arbitrators shall state the reasons upon which the
award is based. The parties agree that the award of the arbitral tribunal (the
“Arbitration Award”) shall be: (a) conclusive, final, and binding upon the
parties; and (b) the sole and exclusive remedy between the parties regarding any
and all claims and counterclaims presented to the arbitral tribunal.

 

  5) Waiver and Enforceability of Arbitration. The parties further agree:
(a) that their mutual decision to resolve their disputes by arbitration as
provided in this Agreement is an explicit waiver of immunity against enforcement
and execution of the Arbitration Award and any judgement thereon; and (b) that
the Arbitration Award and any judgement thereon, if unsatisfied, may be entered
in and shall be enforceable by the courts of any nation having jurisdiction over
the person or property of the party against whom the Arbitration Award has been
rendered.

 

  6) Amount, Interest, and Expenses. The Arbitration Award shall be made and
shall be payable in U.S. Dollars only, free of any tax or any other deduction.
The Arbitration Award shall include interest, at a rate determined as
appropriate by the arbitrators, from the date of any breach or other violation
of this Agreement to the date when the Arbitration Award is paid in full. The
Arbitration Award shall also include the fixing of the expense of the
arbitration and the assessment of the same as is appropriate in the opinion of
the arbitrators, against one or both parties hereto. Each party shall otherwise
bear its cost for its respective legal fees, witnesses, depositions, and other
out-of-pocket expenses incurred in the course of the arbitration.

 

  7) Enforcement Expenses. In the event either party to the Agreement commences
legal proceedings to enforce the Arbitration Award, the expense of such
proceedings (including reasonable attorneys’ fees and costs of court) shall be
borne by the Party not prevailing therein.

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

12



--------------------------------------------------------------------------------

  8) Validity. The Validity of this Item G of Article XXI shall be governed by
the United Nations Convention on the Recognition and Enforcement of Foreign
Arbitral Awards (done at New York, June 10, 1958), to which the United States of
America and Mexico are both parties.

 

  H) Compliance with Applicable Laws. The parties shall at all times conduct
their activities hereunder in compliance with all applicable laws, rules, and
regulations of the United States of America and Mexico.

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

13



--------------------------------------------------------------------------------

Authorization for Agreement

IN WITNESS WHEREOF, the parties have executed this Agreement by their authorized
representatives, as of the date indicated below each signature.

 

/s/ William D. Gurley

    

/s/ Craig C. Jenson

STANADYNE CORPORATION      Craig C. Jenson      Global Commodity Manager     

/s/ Philip A. Mulvey

     Philip A. Mulvey      Director Supply Management      DEERE AND COMPANY,  
   acting through      JOHN DEERE ENGINE WORKS

 

Dated:   December 14, 2001     Dated:   December 11, 2001

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

14



--------------------------------------------------------------------------------

Master Bailment Agreement

This Master Bailment Agreement (“AGREEMENT”) is entered into as of the
             day of                                     ,              (the
“EFFECTIVE DATE”) by and between:

 

“You” (Supplier):    and    “Us” (Deere), listed by corporation and, as
applicable, strategic business unit (“SBU”): Name of Supplier:       Address:   
  

Corporation:

SBU(s) (if applicable):

Address:

Attention (Name and Title):       Attention (Name and Title):

Telephone:

Fax:

     

Telephone:

Fax:

      (If one or more SBUs are listed with a corporation, this Agreement applies
only to the SBU(s) listed and not to that corporation’s other SBUs.)

1. DEFINITION OF “PROPERTY”

For purposes of this Agreement, the term “PROPERTY” means any item(s) of
tangible property (including, without limitation, tooling, dies, jigs,
machinery, equipment, goods, parts, components, assemblies, products, raw
materials, scrap materials and other materials) that we own and entrust to you
under this Agreement, including, without limitation: (i) the items listed in
ATTACHMENT A to this Agreement (which may be revised from time to time);
(ii) items that we deliver (or arrange to be delivered) to your premises after
the Effective Date; and (iii) items that we pay for per an invoice after the
Effective Date.

2. BAILMENT

We agree you can possess and use the Property subject to the terms and
conditions in this Agreement.

3. TERM

This Agreement shall remain in effect for as long as any item of Property is in
your possession. This Agreement can be terminated in writing by mutual agreement
of all parties.

4. OWNERSHIP

You acknowledge that we have title to, and ownership in, the Property, and that
your use and possession of it is by virtue of this Agreement. You agree not to:
(i) do anything that is inconsistent with our ownership in the Property;
(ii) sell, assign, mortgage, pledge, grant a security interest in, or otherwise
encumber the Property, or permit it to be subject to any lien or other legal
process; (iii) claim any lien on or against the Property that may be available
to you under applicable law; or (iv) loan, rent or exchange any Property, permit
other parties to use or possess any Property, or transfer any Property to
another location without our prior written approval. You agree, at our request,
to execute (and permit us to file) a Uniform Commercial Code financing statement
describing the Property and confirming our ownership of it and rights to it.

5. SECURITY INTEREST

In the event a court of competent jurisdiction determines we have not retained
ownership of any item(s) of Property, you hereby agree to be deemed to have
granted us a security interest giving us all the rights of a secured creditor as
to such item(s) under the Uniform Commercial Code as in effect in that
jurisdiction.

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

15



--------------------------------------------------------------------------------

6. USE OF THE PROPERTY

You agree to use the Property for the sole purpose of performing your
contractual obligations to us. You agree not to use it for any other purpose
(including, without limitation, producing or manufacturing goods for sale to a
third party) without our express written approval, which approval we may grant
or withhold in our sole and absolute discretion.

7. MAINTENANCE

You agree to keep operational Property (machinery, equipment, tooling, etc.) at
your premises in good and efficient working order during its normal life by
performing normal maintenance and repairs at your expense. You agree to follow
the specifications and recommended procedures contained in the manufacturer’s
operator’s manuals, guides and schedules (if any) provided with such Property.
If we specify or approve certain repair parts, you agree to use only those
parts. You agree to notify us promptly in writing if an item of such Property
requires replacement or major repair, and to obtain our prior written approval
before undertaking any replacement or major repair. We agree to pay for approved
replacements and major repairs; however, you agree to pay for replacements and
major repairs made necessary by your failure to perform normal maintenance and
repairs.

8. MARKING

At our request, you agree to stamp, tag or otherwise mark the Property with our
name and/or logo as indicia of our ownership. You agree not to remove these
indicia of ownership. You agree to segregate and store inventory Property
(goods, parts, raw materials, etc.) in a specifically designated area at your
premises except for when you are using such Property to perform contractual
obligations to us.

9. ACCESS

You agree that we can enter your premises during normal business hours for
purposes of inspecting and inventorying the Property.

10. RETURN OF PROPERTY

We may at any time for any reason demand your return of any or all items of
Property upon giving oral or written notice to you. Promptly after receiving
such a demand, you agree to ready the items for removal from your premises. We
agree to bear the cost of removal and relocation. You agree we can enter your
premises during normal business hours for the purpose of coordinating these
activities, and agree to cooperate fully with us in this regard. We agree to
take reasonable steps to ensure that these activities do not interfere with your
normal business operations. You agree that any claims you might have relating to
the parties’ underlying contract(s) for goods or services are separate from our
right to retrieve Property under this Agreement. You hereby waive any possessory
or lien rights to the Property.

11. WAIVER OF AUTOMATIC STAY

You agree that in the event a bankruptcy petition under the Bankruptcy Code is
filed by or against you at any time after the Effective Date, we will be
entitled (upon the filing of an appropriate motion) to the immediate entry of an
order from the Bankruptcy Court granting us complete relief from the automatic
stay imposed under the Bankruptcy Code to permit us to exercise our right to
remove Property from your facility. You hereby consent and agree that: (i) upon
our filing such a motion, we shall be entitled to relief from the automatic stay
without the necessity of a hearing and without having to prove the value of the
Property, the lack of adequate protection of our interest in the Property or the
lack of your equity in the Property; (ii) the lifting of the automatic stay
shall be deemed to be “for cause”; and (iii) you will not directly or indirectly
oppose or otherwise defend against our efforts to gain relief from the automatic
stay. The remedies in this Section are not intended to preclude you from filing
for protection under any chapter of the Bankruptcy Code. These remedies are not
exclusive and shall not limit our rights under this Agreement or under any
applicable law.

12. RISK OF LOSS; INSURANCE

You agree to bear the risk of loss of Property at your premises, although we
agree you are not responsible for ordinary wear and tear. You agree to maintain
insurance in commercially reasonable forms and amounts and (at our request) to
have us named as an “additional insured”. You also agree to provide at our
request documentation that evidences your compliance with these obligations.

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

16



--------------------------------------------------------------------------------

13. DISCLAIMER; LIABILITY LIMITATION

EXCEPT AS SPECIFICALLY PROVIDED IN THIS AGREEMENT, WE MAKE NO REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING WITHOUT
LIMITATION THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. We make the foregoing disclaimer and limitation of liability
on our behalf and the behalf of all third parties. In no event shall we be
liable to you or any third party for, nor shall the measure of damages include,
any amounts for loss of income, profit or savings, or indirect, special,
incidental, consequential, exemplary or punitive damages for any reason and upon
any cause of action, whether sounding in tort, contract or any other legal
theory, even if we have been advised of the possibility of such damages, in
connection with your use of the Property.

14. INDEMNIFICATION

You agree to protect, defend, hold harmless and indemnify us and our officers,
directors, employees, agents, successors and assigns, from and against all
demands, claims, suits, allegations, judgments, liability and expense of any
nature whatsoever (including reasonable attorneys’ and expert witness fees)
arising out of, or incurred in connection with, your possession, use, repair or
maintenance of the Property, except to the extent such claim arose solely from:
(i) our breach of this Agreement; (ii) grossly negligent or intentional acts or
omissions on our part; or (iii) our failure to approve a replacement or major
repair after you identified a need for it per the “MAINTENANCE” Section of this
Agreement.

15. OTHER PROVISIONS

COUNTERPARTS. The original signature of each party need not be on the same
signature page(s). This Agreement is binding when each party has provided an
original signed Agreement (a counterpart) to the other party(ies). A facsimile
of a signature shall be effective as an original signature.

ENTIRE AGREEMENT. This Agreement is the entire understanding and agreement
between the parties as to its subject matter, and completely overrides
(supercedes) all previous understandings, agreements, communications and
representations, whether written or oral. While business forms (such as purchase
orders and acknowledgment forms) may be used for administrative convenience, the
boilerplate (standard terms and conditions) on those forms do not form any part
of this Agreement, except to the extent this Agreement expressly provides
otherwise.

AMENDMENT. Changes to this Agreement must be in writing and signed by the
parties.

ASSIGNMENT. You agree not to assign any rights, delegate any duties or
subcontract any work under this Agreement without our prior written consent
(which consent we may grant or withhold in our sole and absolute discretion),
and that any attempt to do so shall be void and have no effect.

NOTICES. All notices required or sent under this Agreement shall be considered
properly served if the following steps are taken. Notices must be sent to the
person(s) at the address(es) listed on the first page. (If more than one Deere
corporation or SBU is listed on the first page, you need notify only the
owner(s) of the items of Property discussed in the Notice.) Notices must be sent
by: (i) hand delivery with written acknowledgement of receipt; (ii) facsimile
with a follow up copy sent by registered U.S. mail, return receipt requested; or
(iii) registered U.S. mail, return receipt requested. Notices sent in this
manner shall be effective upon actual receipt, except notices sent by registered
U.S. mail only shall be effective five business days after the postmark. Any
party may, at any time, change its address for notices by giving the other
party(ies) a notice as outlined above.

GOVERNING LAW. This Agreement shall be governed by, and construed in accordance
with, the laws of the state where the Property is located, without regard to
that state’s rules concerning conflict of laws. IT IS ALSO AGREED THAT IN ANY
LEGAL PROCEEDING THAT INVOLVES A DISPUTE, A JUDGE (RATHER THAN A JURY) WILL
DECIDE THE DISPUTE.

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

17



--------------------------------------------------------------------------------

REMEDIES. The parties agree that no remedy in this Agreement is exclusive of any
other remedy allowed by law, and the assertion of any right or remedy shall not
preclude the assertion of other rights or remedies.

NO WAIVER. The failure of a party to enforce a provision, exercise a right or
pursue a default of this Agreement shall not be considered a waiver. The express
waiver of a provision shall be effective only in the specific instance, and as
to the specific purpose, for which it was given.

SEVERABILITY. Any provision of this Agreement that is prohibited, unenforceable
or not authorized in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition, unenforceability or
non-authorization without invalidating or affecting the remaining provisions.

CAPTIONS. The captions contained in this Agreement are for convenience only and
shall not affect the construction or interpretation of any provisions of this
Agreement.

CONSTRUCTION. The parties arrived at the provisions in this Agreement after
negotiation. If anything in this Agreement proves to be unclear or capable of
being interpreted in different ways, the disputed term or condition shall not be
construed against one party merely because it was drafted by that party.

SURVIVAL. This “OTHER PROVISIONS” Section shall survive termination,
cancellation or expiration of this Agreement.

16. SIGNATURES

THIS AGREEMENT HAS BEEN SIGNED BY THE PARTIES OR THEIR DULY AUTHORIZED
REPRESENTATIVES TO BECOME EFFECTIVE AS OF THE DATE REFERENCED ON THE FIRST PAGE.

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

18



--------------------------------------------------------------------------------

 

YOUR SIGNATURE(S):     OUR SIGNATURE(S):

/s/ William D. Gurley

         

/s/ Craig C. Jensen

By:  

William D. Gurley

    By:  

Craig C. Jensen

Printed/Typed Name:     Printed/Typed Name: Title:   President & CEO     Title:
  Global Commodity Manager Date:   December 14, 2001     Date:   December 13,
2001

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

19



--------------------------------------------------------------------------------

MASTER BAILMENT AGREEMENT—ATTACHMENT A

(LIST OF “PROPERTY” CURRENT AS OF                         )

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

20



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

DEERE & COMPANY/STANADYNE CORPORATION

LONG TERM AGREEMENT

This First Amendment (the “First Amendment”) to the Deere & Company/Stanadyne
Corporation Long Term Agreement executed on 1 November 2001 is effective as of
26 October 2006 (the “First Amendment Effective Date”) and entered into by and
between Deere and Company (“Deere”), a Delaware corporation with its principal
place of business at One John Deere Place, Moline, Illinois 61265, and Stanadyne
Corporation, (“Stanadyne”), a Delaware corporation with its principal place of
business at 92 Deerfield Road, Windsor, Connecticut, 06095.

RECITALS

WHEREAS Deere and Stanadyne desire to continue to do business together;

WHEREAS the current long term agreement is scheduled to expire on 31 October
2006, and the parties desire to extend the agreement to facilitate negotiations
of a new long-term agreement;

WHEREAS Deere and Stanadyne acknowledge the need for continued negotiations of
an outstanding Product Improvement Plan for the Series 250 IFS Spring, which is
not subject to the terms and conditions of this amendment;

WHEREAS, Stanadyne seeks to limit their Product Improvement Program Liability;

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

AGREEMENT

1. The foregoing recitals are acknowledged and agreed to be true and correct,
and are incorporated herein as substantive provisions hereof.

2. The following provision is an addendum to Article III Term of the long term
agreement:

The term of this agreement shall be extended for the period of 1 November 2006
to 1 December 2006. The parties agree that any new long term agreement entered
into by the parties shall be retroactive to 1 November 2006, including, without
limitation, Pricing.

3. The following provision replaces Article XI Quality and Warranty, Section C
of the long term agreement:

The warranty for Deere (and any participating Deere Affiliate) is conveyed by
Stanadyne’s Standard Warranty terms as attached in Attachment K. In the event
that any problem with the PRODUCT(S) (defined as products supplied to Deere
under this agreement, including fuel pumps, injectors, IFS and filter products),
as a result of a NONCONFORMITY in the PRODUCT: is sufficiently serious and
widespread as measured by Deere’s historical practice, and with respect to Deere
customer expectations, to threaten Deere’s marketing of the end product or
Deere’s reputation; or poses a previously unforeseen safety hazard; or causes
any governmental agency, including without limitation the Consumer Products
Safety Commission, to require a change in Deere’s end product, such that a
recall, field program (such as a “fix-as-fail” program, i.e. replacing/repairing
an identified failed product as the failure occurs on an case by case basis), or
Product Improvement Program (PIP) (i.e. replacing/repairing all identified
suspect product in order to remove all potential failures) is a reasonable
corrective action beyond Stanadyne’s

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

21



--------------------------------------------------------------------------------

Standard Warranty (a “Covered Corrective Action”), Deere shall be entitled to
recover from Stanadyne all costs and expenses incurred by Deere in taking such
Covered Corrective Action, subject to the limitation and conditions set forth in
Section E below. For purposes of this Section C, PRODUCT contains
“NONCONFORMITY” if the PRODUCT breaches the product warranty given by Stanadyne
for such PRODUCT within the applicable product warranty period. If the
corrective action is necessary, in part because of NONCONFORMITY in the PRODUCT,
and in part because of an act or omission by Deere or Deere’s other suppliers
(such as a defect in Deere’s design), said costs and expenses shall be allocated
between Stanadyne and Deere pro rata according to their respective percentage of
fault. In any event Deere shall not use this provision as a substitute for, or
to circumvent, Stanadyne Standard Warranty (Attachment K).

4. The following provision is added as Article XI Quality and Warranty, Section
E:

Deere and Stanadyne agree to the following limitation of liability as it relates
to Covered Corrective Actions:

(A) Stanadyne’s Covered Corrective Action liability shall be limited to the
aggregate cost of the required material components purchased from Stanadyne
(“REQUIRED MATERIALS”) to execute the corrective action plus all of the “other”
reasonable costs and expenses incurred by Deere as a result of taking Covered
Corrective Action (“Other Costs”) except when limited by the provisions
described below. REQUIRED MATERIALS shall be limited to the aggregate purchase
cost of the components supplied by Stanadyne for the Covered Corrective Action.
For example, it would be limited to the cost of a replaced sub component (i.e.
IFS outer spring) or entire assembly such as an injection pump. Both parties
agree to notify the other party in the event that a NONCONFORMITY is identified
and discuss the corrective action required to effectively manage the impact of
the NONCONFORMITY. Implementation of the Covered Corrective Action shall be at
Deere’s discretion. Stanadyne shall be liable for [**] of the Other Costs when
the TOTAL COST of the Covered Corrective Action (equal to REQUIRED MATERIALS
plus Other Costs) exceeds the Deductible Amount (equal to [**] of the total
aggregate purchase price of all PRODUCTs invoiced and supplied by Stanadyne to
Deere in the Deere fiscal year immediately preceding the applicable Incident
Year) in the year of the incident/s. If Stanadyne’s contribution towards the
TOTAL COST of the corrective action exceeds the [**] ([**] of the aggregate
purchase price of all PRODUCTs invoiced and supplied by Stanadyne to Deere in
the Deere fiscal year immediately preceding the applicable Incident Year),
Stanadyne’s liability shall be limited to the [**], except that if the aggregate
REQUIRED MATERIALS alone exceed the exceed the [**], Stanadyne shall reimburse
Deere for the total Required Material but not for any Other Costs. The [**]
Deductible and [**] shall apply as single, combined limitations of liability for
all REQUIRED MATERIALS and Other Costs for all Covered Corrective Actions
assigned to the same Incident Year. The “Incident Year” with respect to each
Covered Corrective Action shall be the Deere fiscal year in which the first
non-conforming component is shipped from Stanadyne to Deere. For example, if the
Incident Year for a Covered Corrective Action is Deere fiscal year 2007,
Stanadyne’s contribution to the REQUIRED MATERIALS and Other Costs as measured
against the [**] Deductible and [**] would be assigned to Deere fiscal year 2007
only. Stanadyne liability for costs associated with Covered Corrective Actions
having an Incident Year of Deere fiscal year 2008 would accumulate from [**]
towards the [**] Deductible and [**] for Deere fiscal year 2008. The REQUIRED
MATERIALS and Other Costs associated with non-conforming component/s shipped in
2 or more Deere fiscal years will be assigned to the fiscal year in which the
first non-conforming component/s were shipped from Stanadyne.

Other Costs include, but are not limited to: labor to remove, repair, and
replace the non-conforming component from the machine; consequential damage to
the machine/engine; travel; loaner machine; other materials required to execute
the Covered Corrective Action (i.e. Gaskets, kit packaging, instructions, etc.);
freight; tools; and environmental fees.

Notwithstanding the above, and notwithstanding Deere’s right in its discretion
to conduct a Covered Corrective Action, Stanadyne reserves the right to
challenge through the arbitration procedures set forth in this Agreement the
determination that a particular corrective action is a “Covered Corrective
Action” within the meaning of Section C above, the suitability and
appropriateness of the Deere decision to implement the Covered Corrective
Action, the reasonableness of the scope of the Covered Corrective Action and the
resulting costs which Deere seeks to recover from Stanadyne.

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

22



--------------------------------------------------------------------------------

(B) The period required for Deere to complete a Covered Corrective Action shall
be negotiated, in good faith, on a case-by-case basis.

(C) All PRODUCT containing the NONCONFORMITY, including PRODUCT that may be
beyond its warranty period, shall be included in the Covered Corrective Action
POPULATION for a given Covered Corrective Action. The Covered Corrective Action
POPULATION is defined as the population of PRODUCT containing or affected by the
same NONCONFORMITY.

5. Except as contained herein, all other terms and conditions of the Deere &
Company/Stanadyne Corporation Long Term Agreement executed on 1 November 2001
shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
by their duly authorized representatives as of the First Amendment Effective
Date.

 

STANADYNE CORPORATION     DEERE AND COMPANY By (signature):   /s/ William W.
Kelly     By (signature):   /s/ Thomas J. Dudan Name (printed):   William W.
Kelly     Name (printed):   Thomas J. Budan Title: SVP/CTO     Title: Director,
JDPS Supply Management Date: November 8, 2006     Date: 10 Nov 2006

Exhibit A – [**]

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

23



--------------------------------------------------------------------------------

SECOND AMENDMENT TO DEERE & COMPANY/STANADYNE CORPORATION

LONG TERM AGREEMENT

This Second Amendment (this “Second Amendment”) is made and entered into as of
May 15, 2007 by and between Deere and Company (“Deere”), a Delaware corporation
with its principal place of business at One John Deere Place, Moline, Illinois
61265, and Stanadyne Corporation (“Stanadyne”), a Delaware corporation with its
principal place of business at 92 Deerfield Road, Windsor, Connecticut, 06095,
and amends that certain Long Term Agreement dated November 1, 2001 between Deere
and Stanadyne, as amended by that certain First Amendment made and entered into
as of October 26, 2006 by and between Deere and Stanadyne (the “First
Amendment”). The existing Long Term Agreement, as amended by the First Amendment
is referred to herein as the “Existing LTA”. The Existing LTA, as amended by
this Second Amendment, is referred to as the “LTA.”

RECITALS

WHEREAS, Deere and Stanadyne desire to continue to do business together, and
therefore desire to extend the Existing LTA for an additional 5 year term,
subject to the amendments set forth in this Second Amendment;

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

AGREEMENT

1. Recitals; Scope. The foregoing recitals are acknowledged and agreed to be
true and correct, and are incorporated herein as substantive provisions hereof.
Capitalized terms used in this Second Amendment and not defined herein shall
have the meanings set forth in the Existing LTA. As provided in Article I,
paragraph C of the Existing LTA, the LTA covers the purchase of the Parts for
use by Deere’s Power System’s division, including all of the business units and
affiliates of Deere listed below in Section 2 of this Second Amendment. As used
in the LTA, “Parts” shall mean all current released Parts and their successor
variants as may be specified by Deere from time to time. A “Parts Family” shall
mean a group of individual Parts within the following product categories: Rotary
Distributor Fuel Pumps; Pencil Injectors, Fuel Filtration Products, IFS
Products; and 17mm diameter Fuel Injectors—the specific Parts of which are
referenced in the text or attachments to this Agreement. Deere shall add to the
LTA as additional Parts thereunder [**] new rotary distributor pumps and
injectors and filtration products Deere requires during the Renewal Term of the
LTA. Deere acknowledges and agrees that subject to the terms and conditions of
the LTA, Deere will purchase its requirements for the Parts [**] from Stanadyne
during the Renewal Term.

2. Attachments; Parts; Deere Units and Affiliates. Attachments A, B, C, D, E, F
and G to the Existing LTA (which set forth the Parts to be supplied and prices
for the same) are deleted, and Attachments A through V to this Second Amendment
are hereby added to the Existing LTA. Attachments H, J and K to the Existing LTA
are hereby re-lettered as Attachments L, M and N, and all references in the
Existing LTA to those Attachments shall be deemed changed to the corresponding
new lettered Attachment. The list of Deere’s business unit(s) and affiliated
corporations set forth in Article II of the Existing LTA, and the references to
the Attachments that list Parts to be purchased by and supplied to them under
the LTA are revised as follows:

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

24



--------------------------------------------------------------------------------

Business Unit/Affiliate

  

Attachment(s)

John Deere Engine Works

   A, C, E, H, J and U John Deere Construction & Forestry Equipment Company;
Business Unit: John Deere Dubuque Works    A, C, E, J, G, H and U

Usine de Saran

   B, D, F, K and U

Motores John Deere S.A. de C.V.

   A, C, E, G, H J and,U

Industrias John Deere Argentina, S.A.

   A, C, E ,J and U

John Deere Coffeyville Works

   A, C, E , J and U

REGEN Technologies (Service Only)

   C, E and J

John Deere Equipment PVT LTD

   S, T, and U

3. Term. Article III Term of the Existing LTA is deleted and the following is
substituted in lieu thereof:

“The initial term of this Agreement shall be for the period beginning
November 1, 2001 through and including October 31, 2006, and the first renewal
term of this Agreement shall be for the period beginning November 1, 2006
through and including October 31, 2011 (the “Renewal Term”), which Renewal Term
is hereby approved without need of further act by either Party. This Agreement
shall supersede all previous agreements. This Agreement will not automatically
be renewed, but may be renewed by mutual written agreement by the Parties.”

4. Cost/Price Management. The prices set forth in this Second Amendment and the
Attachments to this Second Amendment, [**], satisfy the Parties’ concerns with
respect to current price and cost issues related to the supply of the Parts
under the LTA, and Sections A, B and C of Article VIII (Cost/Price Management)
of the Existing LTA are hereby deleted.

5. Competitive Clause. Article VI entitled Competitive Clause of the Existing
LTA is hereby deleted and replaced by the following. The parties recognize that
continuing to be competitive in price, performance, delivery, reliability,
quality and technology is a key element of this multi-year Agreement. [**] DEERE
agrees that prior to exercising its option, it will consider, in good faith, any
proposal by STANADYNE CORPORATION to correct the deficiency.

6. Achieving Excellence. Stanadyne is committed to making steady and significant
improvement of its rating in the John Deere Achieving Excellence (AE) program.
It is recognized that the Deere Product Quality System to which John Deere
divisions are audited includes a metric which requires that high performing AE
suppliers receive preference in future sourcing decisions. To ensure the long
term viability of its relationship with Deere, Stanadyne commits to the
improvement plan summarized in Attachment V.

7. Certain Warranty Procedures. In addition to the provisions of Article XI of
the Existing Agreement, as amended by the First Amendment, the Parties shall
comply with the [**] set forth in Attachment O to this Second Amendment.

The availability and quality of bio-diesel fuels is steadily progressing,
especially in Europe and North America. Industry standards organizations are in
the process of creating detailed fuel specifications that will ensure no
reduction in the function or useful life of fuel injection equipment. As these
European and US standards are created, Stanadyne will extend to Deere its most
favored treatment of Stanadyne warranty policy with regard to use of bio-fuels
with Stanadyne products purchased in the Renewal Term and any future renewal
terms. Stanadyne will work with Deere to ensure that Deere is not disadvantaged
to their competition by virtue of a Stanadyne bio-fuel warranty policy. As
bio-fuel standards become more mature, Stanadyne and Deere will in good faith
negotiate appropriate modifications or additions to Stanadyne’s Standard
Warranty for fuel injection equipment when using Bio-fuels.

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

25



--------------------------------------------------------------------------------

8. [**] Cost Changes. [**]

9. [**] Manufacture and Supply.

[**]

10. Fixed Prices. The OE and OES prices set forth in the Attachments to this
Second Amendment are fixed during the Renewal Term, except as follows:

 

  a) Deere’s requested engineering or other changes to the Parts are conditional
on Deere’s acceptance of price adjustments to reflect cost increases that result
from the requested changes;

 

  b) [**]

 

  c) Prices for the IFS Part set forth in the Attachments to this Agreement
initially provide for an [**] price of [**] per unit and [**] per unit beginning
November 1, 2006. The [**]

 

  d) [**]

 

  e) Filtration Product prices are set through [**]

 

  f) Shared CROP savings and other mutually agreed upon price adjustments.

Part price administration will be implemented per the Attachment (R).
Notwithstanding any provision of the Existing LTA to the contrary, the Parties
acknowledge that OE and OES prices are [**] defined as reflected in the
Attachments to this Second Amendment.

11. Effectiveness; Ratification. The amendments, terms, conditions and
agreements set forth in this Second Amendment (including, without limitation,
the changes in prices set forth on the Attachments hereto) shall be deemed
effective as of and retroactive to November 1, 2006 and shall apply to all
supply of Parts since November 1, 2006. Except as modified by this Second
Amendment, the Existing LTA (including, without limitation, the amendments,
terms and conditions of the First Amendment) is hereby ratified and confirmed
and shall remain in full force and effect. By way of clarification, the parties
confirm that the amendments and agreements set forth in the First Amendment
shall be deemed effective as of November 1, 2006 and to continue during the
Renewal Term.

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
by their duly authorized representatives as of the First Amendment Effective
Date.

 

STANADYNE CORPORATION     DEERE AND COMPANY By (signature):   /s/ M. David Jones
    By (signature):   /s/ William F. Norton Name (printed):   M. David Jones    
Name (printed):   William F. Norton Title: President and CEO     Title: VP,
Worldwide Supply Mgt. Date: 5/31/2007     Date: 12 June 2007

 

  JOHN DEERE POWER SYSTEMS   By (signature):   /s/ Thomas J. Budan  
Name (printed):   Thomas J. Budan   Title:   Director, Supply Management   Date:
01 June 2007

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

26



--------------------------------------------------------------------------------

INDEX OF ATTACHMENTS

 

LTA
ATTACHMENTS

   EXISTING LTA
ATTACHMENTS   

LTA ATTACHMENT TITLE

   A    FUEL FILTER PRICE LIST A    B    [**] PUMP PRICE LIST - [**] B    C   
[**] PUMP PRICE LIST - [**] C    D    [**] MECHANICAL PUMP PRICE LIST - [**] D
   E    [**] MECHANICAL PUMP PRICE LIST - [**] E       [**] DE10 PUMP PRICE LIST
- [**] F       [**] DE10 PUMP PRICE LIST - [**] G       [**] IFS PRICE LIST -
[**] H       [**] IFS PRICE LIST - [**] J    F    [**] INJECTOR PRICE LIST -
[**] K    G    [**] INJECTOR PRICE LIST - [**] L    H    EXCHANGE RATE PROCEDURE
M    J    PARTS LETTER N    K    STANADYNE LIMITED WARRANTY / WARRANTY CLAIM
ADMINISTRATION O       [**] P       [**] Q       [**] PRICE CHANGE SCHEDULE R   
   PRICE ADMINISTRATION PROCEDURE S       [**] PUMP PRICE LIST - [**] T      
[**] INJECTOR PRICE LIST - [**] U       A.E. IMPROVEMENT ACTION PLAN V      
[**] FUEL FILTER PRICE LIST - [**] W       [**] FUEL FILTER PRICE LIST - [**] X
      [**] FUEL FILTER PRICE LIST - [**] Y       [**] FUEL FILTER PRICE LIST -
[**] Z       [**] FUEL FILTER PRICE LIST - [**]

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

 

27



--------------------------------------------------------------------------------

Attachment - A

Deere [**] Pump Pricing

 

Deere Item
Number

   P/N   Description   Currency    UOM   

Product

Type

  

10/31/06

[**] Price

 

Deere FY1

11/1/06 [**]

Price

[**]

   [**]   [**]   USD    EA    DB4    [**]   [**]        USD    EA    DB4        
    USD    EA    DB4             USD    EA    DB4             USD    EA    DB4
            USD    EA    DB4             USD    EA    DB2             USD    EA
   DB4             USD    EA    DB4             USD    EA    DB4             USD
   EA    DB2             USD    EA    DB2             USD    EA    DB4          
  USD    EA    DB4             USD    EA    DB4             USD    EA    DB4   
         USD    EA    DB4             USD    EA    DB2             USD    EA   
DB2             USD    EA    DB4             USD    EA    DB4             USD   
EA    DB2             USD    EA    DB4             USD    EA    DB2            
USD    EA    DB4             USD    EA    DB4T             USD    EA    DB2     
       USD    EA    DB4             USD    EA    DB4             USD    EA   
DB2             USD    EA    DB4             USD    EA    DB4T             USD
   EA    DB4T             USD    EA    DB4T             USD    EA    DB4T     
       USD    EA    DB4T             USD    EA    DB4T             USD    EA   
DB4T             USD    EA    DB4T             USD    EA    DB4T             USD
   EA    DB4             USD    EA    DB4T             USD    EA    DB4T        
    USD    EA    DB4T             USD    EA    DB4T             USD    EA   
DB4T             USD    EA    DB4T     

 

--------------------------------------------------------------------------------

[**] 8 pages of information redacted pursuant to request for confidential
treatment.

28



--------------------------------------------------------------------------------

Attachment - A

Deere [**] Pump Pricing

 

Deere Item
Number

   P/N    Description    Currency    UOM   

Product

Type

  

10/31/06

[**] Price

  

Deere FY1

11/1/06 [**]

Price

         USD    EA    DB4T                USD    EA    DB4T                USD
   EA    DB4T                USD    EA    DB4T                USD    EA    DB4T
               USD    EA    DB4T                USD    EA    DB2T               
USD    EA    DB2T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB2T                USD    EA    DB2T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB2                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4                USD    EA    DB4      
         USD    EA    DB4                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T      

 

--------------------------------------------------------------------------------

[**] 8 pages of information redacted pursuant to request for confidential
treatment.

29



--------------------------------------------------------------------------------

Attachment - A

Deere [**] Pump Pricing

 

Deere Item
Number

   P/N    Description    Currency    UOM   

Product

Type

  

10/31/06

[**] Price

  

Deere FY1

11/1/06 [**]

Price

         USD    EA    DB4T                USD    EA    DB2T                USD
   EA    DB4T                USD    EA    DB4T                USD    EA    DB4T
               USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB2T                USD    EA   
DB2T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB2T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB2T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB2         
      USD    EA    DB2                USD    EA    DB2                USD    EA
   DB2                USD    EA    DB2T                USD    EA    DB4T      
         USD    EA    DB2T                USD    EA    DB2T                USD
   EA    DB4T                USD    EA    DB4T                USD    EA    DB4T
               USD    EA    DB2T      

 

--------------------------------------------------------------------------------

[**] 8 pages of information redacted pursuant to request for confidential
treatment.

30



--------------------------------------------------------------------------------

Attachment - A

Deere [**] Pump Pricing

 

Deere Item
Number

   P/N    Description    Currency    UOM   

Product

Type

  

10/31/06

[**] Price

  

Deere FY1

11/1/06 [**]

Price

         USD    EA    DB4T                USD    EA    DB4T                USD
   EA    DB4T                USD    EA    DB4T                USD    EA    DB2
               USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB2                USD    EA   
DB2                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB2                USD    EA    DB2                USD
   EA    DB4                USD    EA    DB4T                USD    EA    DB4T
               USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB2T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB2T                USD    EA    DB2T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T      

 

--------------------------------------------------------------------------------

[**] 8 pages of information redacted pursuant to request for confidential
treatment.

31



--------------------------------------------------------------------------------

Attachment - A

Deere [**] Pump Pricing

 

Deere Item
Number

   P/N    Description    Currency    UOM   

Product

Type

  

10/31/06

[**] Price

  

Deere FY1

11/1/06 [**]

Price

         USD    EA    DB4T                USD    EA    DB4T                USD
   EA    DB4T                USD    EA    DB2T                USD    EA    DB4T
               USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB2T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB2T                USD    EA    DB2T         
      USD    EA    DB2T                USD    EA    DB2                USD    EA
   DB4T                USD    EA    DB4T                USD    EA    DB4T      

 

--------------------------------------------------------------------------------

[**] 8 pages of information redacted pursuant to request for confidential
treatment.

32



--------------------------------------------------------------------------------

Attachment - A

Deere [**] Pump Pricing

 

Deere Item
Number

   P/N    Description    Currency    UOM   

Product

Type

  

10/31/06

[**] Price

  

Deere FY1

11/1/06 [**]

Price

         USD    EA    DB4T                USD    EA    DB4T                USD
   EA    DB2                USD    EA    DB4T                USD    EA    DB4T2
               USD    EA    DB4T2                USD    EA    DB4T2            
   USD    EA    DB4T2                USD    EA    DB4T                USD    EA
   DB4T2                USD    EA    DB4T2                USD    EA    DB2T2   
            USD    EA    DB2T2                USD    EA    DB4T2               
USD    EA    DB4T2                USD    EA    DB4T2                USD    EA   
DB4T2                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T2                USD    EA    DB4T2                USD   
EA    DB4T2                USD    EA    DB4T2                USD    EA    DB2T2
               USD    EA    DB4T2                USD    EA    DB4T2            
   USD    EA    DB2T2                USD    EA    DB2T2                USD    EA
   DB4T2                USD    EA    DB2T2                USD    EA    DB2T2   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T2                USD    EA    DB2T2                USD    EA   
DB4T2                USD    EA    DB4T2                USD    EA    DB4T2      
         USD    EA    DB4T2                USD    EA    DB2T2                USD
   EA    DB2T2                USD    EA    DB4T2                USD    EA   
DB4T2                USD    EA    DB4T2                USD    EA    DB4T2      
         USD    EA    DB4T                USD    EA    DB4T                USD
   EA    DB4T2                USD    EA    DB4T2                USD    EA   
DB4T2      

 

--------------------------------------------------------------------------------

[**] 8 pages of information redacted pursuant to request for confidential
treatment.

33



--------------------------------------------------------------------------------

Attachment - A

Deere [**] Pump Pricing

 

Deere Item
Number

   P/N    Description    Currency    UOM   

Product

Type

  

10/31/06

[**] Price

  

Deere FY1

11/1/06 [**]

Price

         USD    EA    DB2T2                USD    EA    DB4T                USD
   EA    DB4T2                USD    EA    DB4T                USD    EA   
DB4T2                USD    EA    DB4T2                USD    EA    DB4T      
         USD    EA    DB4T                USD    EA    DB4T                USD
   EA    DB4T2                USD    EA    DB4T2                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T2                USD    EA    DB4T2               
USD    EA    DB4T2                USD    EA    DB2T2                USD    EA   
DB4T2                USD    EA    DB4T2                USD    EA    DB4T2      
         USD    EA    DE                USD    EA    DE                USD    EA
   DE                USD    EA    DE                USD    EA    DB4T2         
      USD    EA    DB4T2                USD    EA    DB4T2                USD   
EA    DB4T2                USD    EA    DB4T2                USD    EA    DB4T2
               USD    EA    DB4T2      

 

--------------------------------------------------------------------------------

[**] 8 pages of information redacted pursuant to request for confidential
treatment.

34



--------------------------------------------------------------------------------

Attachment - A

Deere [**] Pump Pricing

 

Deere Item
Number

   P/N    Description    Currency    UOM   

Product

Type

  

10/31/06

[**] Price

  

Deere FY1

11/1/06 [**]

Price

         USD    EA    DB4T2                USD    EA    DB4T2                USD
   EA    DB2                USD    EA    DB4T2                USD    EA    DB4T2
               USD    EA    DB4T2                USD    EA    DB4T2            
   USD    EA    DB4T2      

 

--------------------------------------------------------------------------------

[**] 8 pages of information redacted pursuant to request for confidential
treatment.

35



--------------------------------------------------------------------------------

Attachment - B

Deere [**] Pump Pricing

 

Deere Item
Number

   P/N   Description   Currency    UOM   

Product

Type

   10/31/06 [**]
Price  

Deere FY1
11/1/06 [**]

Price

[**]

   [**]   [**]   USD    EA    DB4    [**]   [**]        USD    EA    DB2        
    USD    EA    DB4             USD    EA    DB2             USD    EA    DB2
            USD    EA    DB4             USD    EA    DB2             USD    EA
   DB4             USD    EA    DB4             USD    EA    DB4             USD
   EA    DB4             USD    EA    DB4             USD    EA    DB2          
  USD    EA    DB4             USD    EA    DB4             USD    EA    DB4   
         USD    EA    DB4             USD    EA    DB2             USD    EA   
DB4             USD    EA    DB4             USD    EA    DB4             USD   
EA    DB4             USD    EA    DB2             USD    EA    DB4            
USD    EA    DB4             USD    EA    DB4             USD    EA    DB4     
       USD    EA    DB2             USD    EA    DB4             USD    EA   
DB2             USD    EA    DB4             USD    EA    DB4             USD   
EA    DB4             USD    EA    DB4             USD    EA    DB4            
USD    EA    DB4             USD    EA    DB4             USD    EA    DB4     
       USD    EA    DB2             USD    EA    DB4             USD    EA   
DB2             USD    EA    DB4             USD    EA    DB2             USD   
EA    DB4             USD    EA    DB2             USD    EA    DB4            
USD    EA    DB4             USD    EA    DB4             USD    EA    DB2     
       USD    EA    DB2             USD    EA    DB4             USD    EA   
DB2     

 

--------------------------------------------------------------------------------

[**] 7 pages of information redacted pursuant to request for confidential
treatment.

36



--------------------------------------------------------------------------------

Attachment - B

Deere [**] Pump Pricing

 

Deere Item
Number

   P/N    Description    Currency    UOM   

Product

Type

   10/31/06 [**]
Price   

Deere FY1
11/1/06 [**]

Price

         USD    EA    DB4                USD    EA    DB4                USD   
EA    DB2                USD    EA    DB2                USD    EA    DB2      
         USD    EA    DB2                USD    EA    DB4                USD   
EA    DB4                USD    EA    DB4                USD    EA    DB4      
         USD    EA    DB2                USD    EA    DB4                USD   
EA    DB2                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4                USD    EA    DB4                USD    EA    DB4            
   USD    EA    DB4T                USD    EA    DB4T                USD    EA
   DB4T                USD    EA    DB2                USD    EA    DB2         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB2T                USD    EA    DB2T   
            USD    EA    DB4T                USD    EA    DB2T               
USD    EA    DB2T                USD    EA    DB4                USD    EA   
DB4T                USD    EA    DB2                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB2T                USD    EA    DB4T         
      USD    EA    DB4T      

 

--------------------------------------------------------------------------------

[**] 7 pages of information redacted pursuant to request for confidential
treatment.

37



--------------------------------------------------------------------------------

Attachment - B

Deere [**] Pump Pricing

 

Deere Item
Number

   P/N    Description    Currency    UOM   

Product

Type

   10/31/06 [**]
Price   

Deere FY1
11/1/06 [**]

Price

         USD    EA    DB4T                USD    EA    DB4T                USD
   EA    DB4T                USD    EA    DB4T                USD    EA    DB4
               USD    EA    DB2                USD    EA    DB4T               
USD    EA    DB2T                USD    EA    DB4T                USD    EA   
DB2                USD    EA    DB4                USD    EA    DB4T            
   USD    EA    DB4T                USD    EA    DB4T                USD    EA
   DB4                USD    EA    DB4                USD    EA    DB4         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB2T                USD    EA    DB4                USD
   EA    DB4T                USD    EA    DB4T                USD    EA    DB4T
               USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB2T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB2                USD    EA    DB2                USD    EA    DB2      
         USD    EA    DB4T                USD    EA    DB4T                USD
   EA    DB2T                USD    EA    DB2                USD    EA    DB2T
               USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB2                USD    EA    DB2                USD    EA    DB2
               USD    EA    DB2      

 

--------------------------------------------------------------------------------

[**] 7 pages of information redacted pursuant to request for confidential
treatment.

38



--------------------------------------------------------------------------------

Attachment - B

Deere [**] Pump Pricing

 

Deere Item
Number

   P/N    Description    Currency    UOM   

Product

Type

   10/31/06 [**]
Price   

Deere FY1
11/1/06 [**]

Price

         USD    EA    DB4T                USD    EA    DB4T                USD
   EA    DB2T                USD    EA    DB2T                USD    EA    DB4T
               USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB2T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB2                USD    EA    DB2      
         USD    EA    DB4T                USD    EA    DB4T                USD
   EA    DB4T                USD    EA    DB4T                USD    EA    DB4T
               USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB2                USD    EA    DB4            
   USD    EA    DB4T                USD    EA    DB4T                USD    EA
   DB4T                USD    EA    DB4T                USD    EA    DB4T      
         USD    EA    DB2T                USD    EA    DB4T                USD
   EA    DB4T                USD    EA    DB4T                USD    EA    DB4T
               USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB2T   
  

 

--------------------------------------------------------------------------------

[**] 7 pages of information redacted pursuant to request for confidential
treatment.

39



--------------------------------------------------------------------------------

Attachment - B

Deere [**] Pump Pricing

 

Deere Item
Number

   P/N    Description    Currency    UOM   

Product

Type

   10/31/06 [**]
Price   

Deere FY1
11/1/06 [**]

Price

         USD    EA    DB4T                USD    EA    DB4T                USD
   EA    DB4T                USD    EA    DB4T                USD    EA    DB4T
               USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB2T                USD    EA    DB2T               
USD    EA    DB2T                USD    EA    DB2                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T2      

 

--------------------------------------------------------------------------------

[**] 7 pages of information redacted pursuant to request for confidential
treatment.

40



--------------------------------------------------------------------------------

Attachment - B

Deere [**] Pump Pricing

 

Deere Item
Number

   P/N    Description    Currency    UOM   

Product

Type

   10/31/06 [**]
Price   

Deere FY1
11/1/06 [**]

Price

         USD    EA    DB4T2                USD    EA    DB4T2                USD
   EA    DB4T2                USD    EA    DB4T                USD    EA   
DB4T2                USD    EA    DB4T2                USD    EA    DB2T2      
         USD    EA    DB2T2                USD    EA    DB4T2                USD
   EA    DB4T2                USD    EA    DB4T2                USD    EA   
DB4T2                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T2                USD    EA    DB4T2                USD   
EA    DB4T2                USD    EA    DB4T2                USD    EA    DB2T2
               USD    EA    DB4T2                USD    EA    DB4T2            
   USD    EA    DB2T2                USD    EA    DB2T2                USD    EA
   DB4T2                USD    EA    DB2T2                USD    EA    DB2T2   
            USD    EA    DB4T                USD    EA    DB4T2               
USD    EA    DB2T2                USD    EA    DB4T2                USD    EA   
DB4T2                USD    EA    DB4T2                USD    EA    DB4T2      
         USD    EA    DB2T2                USD    EA    DB2T2                USD
   EA    DB4T2                USD    EA    DB4T2                USD    EA   
DB4T2                USD    EA    DB4T2                USD    EA    DB4T      
         USD    EA    DB4T                USD    EA    DB4T2                USD
   EA    DB4T2                USD    EA    DB4T2                USD    EA   
DB2T2                USD    EA    DB4T                USD    EA    DB4T2      
         USD    EA    DB4T2                USD    EA    DB4T2                USD
   EA    DB4T                USD    EA    DB4T      

 

--------------------------------------------------------------------------------

[**] 7 pages of information redacted pursuant to request for confidential
treatment.

41



--------------------------------------------------------------------------------

Attachment - B

Deere [**] Pump Pricing

 

Deere Item
Number

   P/N    Description    Currency    UOM   

Product

Type

   10/31/06 [**]
Price   

Deere FY1
11/1/06 [**]

Price

         USD    EA    DB4T2                USD    EA    DB4T2                USD
   EA    DB4T                USD    EA    DB4T                USD    EA    DB4T
               USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T2                USD    EA    DB4T2      
         USD    EA    DB4T2                USD    EA    DB2T2                USD
   EA    DB4T2                USD    EA    DE                USD    EA    DE   
            USD    EA    DE                USD    EA    DE                USD   
EA    DB4T2                USD    EA    DB4T2                USD    EA    DB4T2
               USD    EA    DB4T2                USD    EA    DB4T2            
   USD    EA    DB4T2                USD    EA    DB4T2                USD    EA
   DB4T2                USD    EA    DB2                USD    EA    DB4T2      
         USD    EA    DB4T2                USD    EA    DB4T2                USD
   EA    DB4T2                USD    EA    DB4T2      

 

--------------------------------------------------------------------------------

[**] 7 pages of information redacted pursuant to request for confidential
treatment.

42



--------------------------------------------------------------------------------

Attachment - C

Deere [**] Mechanical Pump [**] Pricing

 

Deere P/N

   P/N   Description   Currency    UOM   

Prod

Type

  

10/31/06

[**] Price

  Deere FY1
11/1/06 [**]
Price

[**]

   [**]   [**]   USD    EA    DB/DM    [**]   [**]        USD    EA    DB/DM   
         USD    EA    DB/DM             USD    EA    DB/DM             USD    EA
   DB/DM             USD    EA    DB/DM             USD    EA    DB/DM          
  USD    EA    DB/DM             USD    EA    DB/DM             USD    EA   
DB/DM             USD    EA    DB/DM             USD    EA    DB/DM            
USD    EA    DB/DM             USD    EA    DB/DM             USD    EA    DB/DM
            USD    EA    DB/DM             USD    EA    DB/DM             USD   
EA    DB4             USD    EA    DB/DM             USD    EA    DB/DM        
    USD    EA    DB/DM             USD    EA    DB/DM             USD    EA   
DB4             USD    EA    DB4             USD    EA    DB/DM             USD
   EA    DB4             USD    EA    DB/DM             USD    EA    DB4        
    USD    EA    DB4             USD    EA    DB4             USD    EA    DB4
            USD    EA    DB2             USD    EA    DB4             USD    EA
   DB4             USD    EA    DB4             USD    EA    DB2             USD
   EA    DB4             USD    EA    DB2             USD    EA    DB2          
  USD    EA    DB2             USD    EA    DB2             USD    EA    DB2   
         USD    EA    DB2             USD    EA    DB2             USD    EA   
DB2             USD    EA    DB4             USD    EA    DB2     

 

--------------------------------------------------------------------------------

[**] 13 pages of information redacted pursuant to request for confidential
treatment.

43



--------------------------------------------------------------------------------

Attachment - C

Deere [**] Mechanical Pump [**] Pricing

 

Deere P/N

   P/N    Description    Currency    UOM   

Prod

Type

  

10/31/06

[**] Price

   Deere FY1
11/1/06 [**]
Price          USD    EA    DB4                USD    EA    DB2               
USD    EA    DB2                USD    EA    DB2                USD    EA    DB4
               USD    EA    DB2                USD    EA    DB2               
USD    EA    DB4                USD    EA    DB4                USD    EA    DB2
               USD    EA    DB2                USD    EA    DB2               
USD    EA    DB4                USD    EA    DB4                USD    EA    DB4
               USD    EA    DB4                USD    EA    DB4               
USD    EA    DB4                USD    EA    DB4                USD    EA    DB4
               USD    EA    DB4                USD    EA    DB4               
USD    EA    DB4                USD    EA    DB4                USD    EA    DB2
               USD    EA    DB2                USD    EA    DB4               
USD    EA    DB4                USD    EA    DB4                USD    EA    DB2
               USD    EA    DB4                USD    EA    DB4               
USD    EA    DB4                USD    EA    DB4                USD    EA    DB2
               USD    EA    DB4                USD    EA    DB2               
USD    EA    DB2                USD    EA    DB4                USD    EA    DB2
               USD    EA    DB4                USD    EA    DB4               
USD    EA    DB4                USD    EA    DB2                USD    EA    DB2
               USD    EA    DB2                USD    EA    DB4      

 

--------------------------------------------------------------------------------

[**] 13 pages of information redacted pursuant to request for confidential
treatment.

44



--------------------------------------------------------------------------------

Attachment - C

Deere [**] Mechanical Pump [**] Pricing

 

Deere P/N

   P/N    Description    Currency    UOM   

Prod

Type

  

10/31/06

[**] Price

   Deere FY1
11/1/06 [**]
Price          USD    EA    DB2                USD    EA    DB4               
USD    EA    DB2                USD    EA    DB4                USD    EA    DB4
               USD    EA    DB4                USD    EA    DB4               
USD    EA    DB4                USD    EA    DB4                USD    EA    DB4
               USD    EA    DB4                USD    EA    DB2               
USD    EA    DB4                USD    EA    DB4                USD    EA    DB2
               USD    EA    DB4                USD    EA    DB4               
USD    EA    DB4                USD    EA    DB4                USD    EA    DB2
               USD    EA    DB4                USD    EA    DB2               
USD    EA    DB4                USD    EA    DB4                USD    EA    DB4
               USD    EA    DB2                USD    EA    DB2               
USD    EA    DB4                USD    EA    DB4                USD    EA    DB4
               USD    EA    DB4                USD    EA    DB2               
USD    EA    DB2                USD    EA    DB2                USD    EA    DB4
               USD    EA    DB2                USD    EA    DB4               
USD    EA    DB4                USD    EA    DB4                USD    EA    DB4
               USD    EA    DB4                USD    EA    DB4               
USD    EA    DB2                USD    EA    DB4                USD    EA    DB4
               USD    EA    DB4                USD    EA    DB4               
USD    EA    DB4                USD    EA    DB4      

 

--------------------------------------------------------------------------------

[**] 13 pages of information redacted pursuant to request for confidential
treatment.

45



--------------------------------------------------------------------------------

Attachment - C

Deere [**] Mechanical Pump [**] Pricing

 

Deere P/N

   P/N    Description    Currency    UOM   

Prod

Type

  

10/31/06

[**] Price

   Deere FY1
11/1/06 [**]
Price          USD    EA    DB4                USD    EA    DB4               
USD    EA    DB4                USD    EA    DB2                USD    EA    DB2
               USD    EA    DB4                USD    EA    DB4               
USD    EA    DB4                USD    EA    DB4                USD    EA    DB4
               USD    EA    DB4                USD    EA    DB4               
USD    EA    DB4                USD    EA    DB4                USD    EA    DB4
               USD    EA    DB4                USD    EA    DB4               
USD    EA    DB4                USD    EA    DB4                USD    EA    DB2
               USD    EA    DB4                USD    EA    DB4               
USD    EA    DB4                USD    EA    DB2                USD    EA    DB4
               USD    EA    DB2                USD    EA    DB4               
USD    EA    DB2                USD    EA    DB4                USD    EA    DB4
               USD    EA    DB2                USD    EA    DB4               
USD    EA    DB4                USD    EA    DB4                USD    EA    DB2
               USD    EA    DB2                USD    EA    DB2               
USD    EA    DB4                USD    EA    DB4                USD    EA    DB4
               USD    EA    DB4                USD    EA    DB4               
USD    EA    DB4                USD    EA    DB4                USD    EA    DB2
               USD    EA    DB2                USD    EA    DB2      

 

--------------------------------------------------------------------------------

[**] 13 pages of information redacted pursuant to request for confidential
treatment.

46



--------------------------------------------------------------------------------

Attachment - C

Deere [**] Mechanical Pump [**] Pricing

 

Deere P/N

   P/N    Description    Currency    UOM   

Prod

Type

  

10/31/06

[**] Price

   Deere FY1
11/1/06 [**]
Price          USD    EA    DB2                USD    EA    DB2               
USD    EA    DB2                USD    EA    DB2                USD    EA    DB2
               USD    EA    DB2                USD    EA    DB2               
USD    EA    DB2                USD    EA    DB4                USD    EA    DB4
               USD    EA    DB4                USD    EA    DB4               
USD    EA    DB4                USD    EA    DB4                USD    EA    DB4
               USD    EA    DB2                USD    EA    DB4               
USD    EA    DB2                USD    EA    DB2                USD    EA    DB2
               USD    EA    DB2                USD    EA    DB4               
USD    EA    DB4                USD    EA    DB4                USD    EA   
DB4T                USD    EA    DB2T                USD    EA    DB4         
      USD    EA    DB2                USD    EA    DB4                USD    EA
   DB4                USD    EA    DB4                USD    EA    DB4         
      USD    EA    DB2                USD    EA    DB4                USD    EA
   DB2                USD    EA    DB4T                USD    EA    DB4T      
         USD    EA    DB4T                USD    EA    DB4T                USD
   EA    DB4T                USD    EA    DB4T                USD    EA    DB4T
               USD    EA    DB4T                USD    EA    DB4               
USD    EA    DB4T                USD    EA    DB2T                USD    EA   
DB4T      

 

--------------------------------------------------------------------------------

[**] 13 pages of information redacted pursuant to request for confidential
treatment.

47



--------------------------------------------------------------------------------

Attachment - C

Deere [**] Mechanical Pump [**] Pricing

 

Deere P/N

   P/N    Description    Currency    UOM   

Prod

Type

  

10/31/06

[**] Price

   Deere FY1
11/1/06 [**]
Price          USD    EA    DB4                USD    EA    DB4               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB2                USD    EA
   DB2                USD    EA    DB4T                USD    EA    DB4T      
         USD    EA    DB4T                USD    EA    DB4T                USD
   EA    DB4T                USD    EA    DB4T                USD    EA    DB4T
               USD    EA    DB4T                USD    EA    DB2T               
USD    EA    DB2T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB2T                USD    EA    DB2T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4                USD    EA    DB4T                USD    EA    DB2      
         USD    EA    DB4T                USD    EA    DB4T                USD
   EA    DB4T                USD    EA    DB4T                USD    EA    DB4T
               USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB2T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T      

 

--------------------------------------------------------------------------------

[**] 13 pages of information redacted pursuant to request for confidential
treatment.

48



--------------------------------------------------------------------------------

Attachment - C

Deere [**] Mechanical Pump [**] Pricing

 

Deere P/N

   P/N    Description    Currency    UOM   

Prod

Type

  

10/31/06

[**] Price

   Deere FY1
11/1/06 [**]
Price          USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB2         
      USD    EA    DB2T                USD    EA    DB4T                USD   
EA    DB2                USD    EA    DB4                USD    EA    DB4T      
         USD    EA    DB4T                USD    EA    DB4T                USD
   EA    DB4T                USD    EA    DB4                USD    EA    DB4   
            USD    EA    DB4                USD    EA    DB4T                USD
   EA    DB4T                USD    EA    DB4T                USD    EA    DB4T
               USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB2T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4                USD    EA
   DB4T                USD    EA    DB4T                USD    EA    DB4T      
         USD    EA    DB4T                USD    EA    DB4T                USD
   EA    DB4T                USD    EA    DB4T                USD    EA    DB4T
               USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB2T                USD    EA    DB2T                USD    EA    DB4T         
      USD    EA    DB4T      

 

--------------------------------------------------------------------------------

[**] 13 pages of information redacted pursuant to request for confidential
treatment.

49



--------------------------------------------------------------------------------

Attachment - C

Deere [**] Mechanical Pump [**] Pricing

 

Deere P/N

   P/N    Description    Currency    UOM   

Prod

Type

  

10/31/06

[**] Price

   Deere FY1
11/1/06 [**]
Price          USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB2                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB2T                USD    EA    DB2                USD    EA
   DB4T                USD    EA    DB4T                USD    EA    DB2T      
         USD    EA    DB4T                USD    EA    DB4T                USD
   EA    DB2                USD    EA    DB2                USD    EA    DB2   
            USD    EA    DB2                USD    EA    DB4T                USD
   EA    DB2T                USD    EA    DB4T                USD    EA    DB2T
               USD    EA    DB2T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB2T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB2                USD    EA    DB2                USD
   EA    DB4T                USD    EA    DB4T                USD    EA    DB4T
               USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB2                USD    EA    DB2                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T      

 

--------------------------------------------------------------------------------

[**] 13 pages of information redacted pursuant to request for confidential
treatment.

50



--------------------------------------------------------------------------------

Attachment - C

Deere [**] Mechanical Pump [**] Pricing

 

Deere P/N

   P/N    Description    Currency    UOM   

Prod

Type

  

10/31/06

[**] Price

   Deere FY1
11/1/06 [**]
Price          USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB2                USD    EA   
DB2                USD    EA    DB4                USD    EA    DB4T            
   USD    EA    DB4T                USD    EA    DB4T                USD    EA
   DB4T                USD    EA    DB4T                USD    EA    DB4T      
         USD    EA    DB2T                USD    EA    DB4T                USD
   EA    DB4T                USD    EA    DB2T                USD    EA    DB2T
               USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB2T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB2T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T      

 

--------------------------------------------------------------------------------

[**] 13 pages of information redacted pursuant to request for confidential
treatment.

51



--------------------------------------------------------------------------------

Attachment - C

Deere [**] Mechanical Pump [**] Pricing

 

Deere P/N

   P/N    Description    Currency    UOM   

Prod

Type

  

10/31/06

[**] Price

   Deere FY1
11/1/06 [**]
Price          USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB2T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T      

 

--------------------------------------------------------------------------------

[**] 13 pages of information redacted pursuant to request for confidential
treatment.

52



--------------------------------------------------------------------------------

Attachment - C

Deere [**] Mechanical Pump [**] Pricing

 

Deere P/N

   P/N    Description    Currency    UOM   

Prod

Type

  

10/31/06

[**] Price

   Deere FY1
11/1/06 [**]
Price          USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB2T         
      USD    EA    DB2T                USD    EA    DB2T                USD   
EA    DB2                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB2                USD    EA   
DB4T                USD    EA    DB4T2                USD    EA    DB4T2      
         USD    EA    DB4T2                USD    EA    DB4T2                USD
   EA    DB4T                USD    EA    DB4T2                USD    EA   
DB4T2                USD    EA    DB2T2                USD    EA    DB2T2      
         USD    EA    DB4T2                USD    EA    DB4T2                USD
   EA    DB4T2                USD    EA    DB4T2                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T2         
      USD    EA    DB4T2                USD    EA    DB4T2                USD   
EA    DB4T2                USD    EA    DB2T2                USD    EA    DB4T2
               USD    EA    DB4T2                USD    EA    DB2T2            
   USD    EA    DB2T2                USD    EA    DB4T2                USD    EA
   DB2T2                USD    EA    DB2T2                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T2      

 

--------------------------------------------------------------------------------

[**] 13 pages of information redacted pursuant to request for confidential
treatment.

53



--------------------------------------------------------------------------------

Attachment - C

Deere [**] Mechanical Pump [**] Pricing

 

Deere P/N

   P/N    Description    Currency    UOM   

Prod

Type

  

10/31/06

[**] Price

   Deere FY1
11/1/06 [**]
Price          USD    EA    DB2T2                USD    EA    DB4T2            
   USD    EA    DB4T2                USD    EA    DB4T2                USD    EA
   DB4T2                USD    EA    DB2T2                USD    EA    DB2T2   
            USD    EA    DB4T2                USD    EA    DB4T2               
USD    EA    DB4T2                USD    EA    DB4T2                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T2         
      USD    EA    DB4T2                USD    EA    DB4T2                USD   
EA    DB2T2                USD    EA    DB4T                USD    EA    DB4T2
               USD    EA    DB4T                USD    EA    DB4T2            
   USD    EA    DB4T2                USD    EA    DB4T                USD    EA
   DB4T                USD    EA    DB4T                USD    EA    DB4T2      
         USD    EA    DB4T2                USD    EA    DB4T                USD
   EA    DB4T                USD    EA    DB4T                USD    EA    DB4T
               USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T2                USD    EA    DB4T2                USD    EA    DB4T2      
         USD    EA    DB2T2                USD    EA    DB4T2                USD
   EA    DB4T2                USD    EA    DB4T2                USD    EA   
DB4T2                USD    EA    DB4T2                USD    EA    DB4T2      
         USD    EA    DB4T2                USD    EA    DB4T2      

 

--------------------------------------------------------------------------------

[**] 13 pages of information redacted pursuant to request for confidential
treatment.

54



--------------------------------------------------------------------------------

Attachment - C

Deere [**] Mechanical Pump [**] Pricing

 

Deere P/N

   P/N    Description    Currency    UOM   

Prod

Type

  

10/31/06

[**] Price

   Deere FY1
11/1/06 [**]
Price          USD    EA    DB4T2                USD    EA    DB4T2            
   USD    EA    DB4T2                USD    EA    DB4T2                USD    EA
   DB2                USD    EA    DB4T2                USD    EA    DB4T2      
         USD    EA    DB4T2                USD    EA    DB4T2                USD
   EA    DB4T2      

 

--------------------------------------------------------------------------------

[**] 13 pages of information redacted pursuant to request for confidential
treatment.

55



--------------------------------------------------------------------------------

Attachment - D

Deere [**] Mechanical Pump [**] Pricing

 

Deere P/N

   P/N   Description   Currency    UOM    Prod Type   

10/31/06

[**] Price

 

Deere FY1

11/1/06 [**]

Price

[**]

   [**]   [**]   USD    EA    DB2    [**]   [**]        USD    EA    DB4        
    USD    EA    DB2             USD    EA    DB2             USD    EA    DB4
            USD    EA    DB2             USD    EA    DB4             USD    EA
   DB4             USD    EA    DB4             USD    EA    DB4             USD
   EA    DB4             USD    EA    DB2             USD    EA    DB4          
  USD    EA    DB4             USD    EA    DB4             USD    EA    DB4   
         USD    EA    DB2             USD    EA    DB4             USD    EA   
DB4             USD    EA    DB4             USD    EA    DB4             USD   
EA    DB4             USD    EA    DB4             USD    EA    DB4            
USD    EA    DB2             USD    EA    DB4             USD    EA    DB4     
       USD    EA    DB4             USD    EA    DB4             USD    EA   
DB2             USD    EA    DB4             USD    EA    DB4             USD   
EA    DB4             USD    EA    DB4             USD    EA    DB4            
USD    EA    DB4             USD    EA    DB4             USD    EA    DB4     
       USD    EA    DB4             USD    EA    DB4             USD    EA   
DB4             USD    EA    DB2             USD    EA    DB4             USD   
EA    DB2             USD    EA    DB4             USD    EA    DB2            
USD    EA    DB4             USD    EA    DB4             USD    EA    DB2     
       USD    EA    DB4             USD    EA    DB4     

 

--------------------------------------------------------------------------------

[**] 7 pages of information redacted pursuant to request for confidential
treatment.

56



--------------------------------------------------------------------------------

Attachment - D

Deere [**] Mechanical Pump [**] Pricing

 

Deere P/N

   P/N    Description    Currency    UOM    Prod Type   

10/31/06

[**] Price

  

Deere FY1

11/1/06 [**]

Price

         USD    EA    DB4                USD    EA    DB2                USD   
EA    DB2                USD    EA    DB4                USD    EA    DB2      
         USD    EA    DB4                USD    EA    DB4                USD   
EA    DB4                USD    EA    DB2                USD    EA    DB4      
         USD    EA    DB2                USD    EA    DB2                USD   
EA    DB2                USD    EA    DB4                USD    EA    DB4      
         USD    EA    DB4                USD    EA    DB4                USD   
EA    DB2                USD    EA    DB4                USD    EA    DB2      
         USD    EA    DB4T                USD    EA    DB4T                USD
   EA    DB4T                USD    EA    DB4T                USD    EA    DB4T
               USD    EA    DB4                USD    EA    DB4               
USD    EA    DB4                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB2         
      USD    EA    DB2                USD    EA    DB4T                USD    EA
   DB4T                USD    EA    DB4T                USD    EA    DB2T      
         USD    EA    DB2T                USD    EA    DB4T                USD
   EA    DB2T                USD    EA    DB2T                USD    EA    DB4
     

 

--------------------------------------------------------------------------------

[**] 7 pages of information redacted pursuant to request for confidential
treatment.

57



--------------------------------------------------------------------------------

Attachment - D

Deere [**] Mechanical Pump [**] Pricing

 

Deere P/N

   P/N    Description    Currency    UOM    Prod Type   

10/31/06

[**] Price

  

Deere FY1

11/1/06 [**]

Price

         USD    EA    DB4T                USD    EA    DB2                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB2T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB2                USD    EA   
DB2T                USD    EA    DB4T                USD    EA    DB2         
      USD    EA    DB4                USD    EA    DB4T                USD    EA
   DB4T                USD    EA    DB4T                USD    EA    DB4      
         USD    EA    DB4                USD    EA    DB4                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB2T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB2                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB2T         
      USD    EA    DB2                USD    EA    DB4T                USD    EA
   DB4T                USD    EA    DB2                USD    EA    DB2         
      USD    EA    DB2                USD    EA    DB2      

 

--------------------------------------------------------------------------------

[**] 7 pages of information redacted pursuant to request for confidential
treatment.

58



--------------------------------------------------------------------------------

Attachment - D

Deere [**] Mechanical Pump [**] Pricing

 

Deere P/N

   P/N    Description    Currency    UOM    Prod Type   

10/31/06

[**] Price

  

Deere FY1

11/1/06 [**]

Price

         USD    EA    DB4T                USD    EA    DB4T                USD
   EA    DB2T                USD    EA    DB2                USD    EA    DB4T
               USD    EA    DB4T                USD    EA    DB2               
USD    EA    DB2                USD    EA    DB2                USD    EA    DB2
               USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB2T                USD    EA    DB2T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB2                USD    EA    DB2                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB2                USD
   EA    DB4                USD    EA    DB4T                USD    EA    DB4T
               USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB2T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB2T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T      

 

--------------------------------------------------------------------------------

[**] 7 pages of information redacted pursuant to request for confidential
treatment.

59



--------------------------------------------------------------------------------

Attachment - D

Deere [**] Mechanical Pump [**] Pricing

 

Deere P/N

   P/N    Description    Currency    UOM    Prod Type   

10/31/06

[**] Price

  

Deere FY1

11/1/06 [**]

Price

         USD    EA    DB4T                USD    EA    DB4T                USD
   EA    DB4T                USD    EA    DB4T                USD    EA    DB4T
               USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T                USD    EA    DB2T                USD    EA    DB2T         
      USD    EA    DB2T                USD    EA    DB2                USD    EA
   DB4T                USD    EA    DB4T                USD    EA    DB4T      
         USD    EA    DB4T                USD    EA    DB4T                USD
   EA    DB4T2                USD    EA    DB4T2                USD    EA   
DB4T2                USD    EA    DB4T2                USD    EA    DB4T      
         USD    EA    DB4T2                USD    EA    DB4T2                USD
   EA    DB2T2      

 

--------------------------------------------------------------------------------

[**] 7 pages of information redacted pursuant to request for confidential
treatment.

60



--------------------------------------------------------------------------------

Attachment - D

Deere [**] Mechanical Pump [**] Pricing

 

Deere P/N

   P/N    Description    Currency    UOM    Prod Type   

10/31/06

[**] Price

  

Deere FY1

11/1/06 [**]

Price

         USD    EA    DB2T2                USD    EA    DB4T2                USD
   EA    DB4T2                USD    EA    DB4T2                USD    EA   
DB4T2                USD    EA    DB4T                USD    EA    DB4T         
      USD    EA    DB4T2                USD    EA    DB4T2                USD   
EA    DB4T2                USD    EA    DB4T2                USD    EA    DB2T2
               USD    EA    DB4T2                USD    EA    DB4T2            
   USD    EA    DB2T2                USD    EA    DB2T2                USD    EA
   DB4T2                USD    EA    DB2T2                USD    EA    DB2T2   
            USD    EA    DB4T                USD    EA    DB4T2               
USD    EA    DB2T2                USD    EA    DB4T2                USD    EA   
DB4T2                USD    EA    DB4T2                USD    EA    DB4T2      
         USD    EA    DB2T2                USD    EA    DB2T2                USD
   EA    DB4T2                USD    EA    DB4T2                USD    EA   
DB4T2                USD    EA    DB4T2                USD    EA    DB4T      
         USD    EA    DB4T                USD    EA    DB4T2                USD
   EA    DB4T2                USD    EA    DB4T2                USD    EA   
DB2T2                USD    EA    DB4T                USD    EA    DB4T2      
         USD    EA    DB4T2                USD    EA    DB4T2                USD
   EA    DB4T                USD    EA    DB4T                USD    EA    DB4T2
               USD    EA    DB4T2                USD    EA    DB4T            
   USD    EA    DB4T                USD    EA    DB4T                USD    EA
   DB4T                USD    EA    DB4T      

 

--------------------------------------------------------------------------------

[**] 7 pages of information redacted pursuant to request for confidential
treatment.

61



--------------------------------------------------------------------------------

Attachment - D

Deere [**] Mechanical Pump [**] Pricing

 

Deere P/N

   P/N    Description    Currency    UOM    Prod Type   

10/31/06

[**] Price

  

Deere FY1

11/1/06 [**]

Price

         USD    EA    DB4T                USD    EA    DB4T2                USD
   EA    DB4T2                USD    EA    DB4T2                USD    EA   
DB4T                USD    EA    DB4T                USD    EA    DB4T2         
      USD    EA    DB4T2                USD    EA    DB4T                USD   
EA    DB4T                USD    EA    DB4T                USD    EA    DB4T   
            USD    EA    DB4T                USD    EA    DB4T               
USD    EA    DB4T                USD    EA    DB4T                USD    EA   
DB4T2                USD    EA    DB4T2                USD    EA    DB4T2      
         USD    EA    DB2T2                USD    EA    DB4T2                USD
   EA    DB4T2                USD    EA    DB4T2                USD    EA   
DB4T2                USD    EA    DB4T2                USD    EA    DB4T2      
         USD    EA    DB4T2                USD    EA    DB4T2                USD
   EA    DB4T2                USD    EA    DB2                USD    EA    DB4T2
               USD    EA    DB4T2                USD    EA    DB4T2            
   USD    EA    DB4T2                USD    EA    DB4T2      

 

--------------------------------------------------------------------------------

[**] 7 pages of information redacted pursuant to request for confidential
treatment.

62



--------------------------------------------------------------------------------

Attachment - E

Deere [**] Pump [**] Pricing

 

Deere P/N

   P/N   Description   Currency    UOM    Prod Type   

10/31/06

[**] Price

  Deere FY1
11/1/06 [**]
Price

[**]

   [**]   [**]   USD    EA    DE    [**]   [**]        USD    EA    DE          
  USD    EA    DE             USD    EA    DE     

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

63



--------------------------------------------------------------------------------

Attachment - F

Deere [**] Pump [**] Pricing

 

Deere P/N

   P/N   Description   Currency    UOM    Prod Type    10/31/06 [**]
Price   Deere FY1
11/1/06 [**]
Price

[**]

   [**]   [**]   USD    EA    DE    [**]   [**]        USD    EA    DE          
  USD    EA    DE             USD    EA    DE     

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

64



--------------------------------------------------------------------------------

Attachment - G

Deere [**] Pricing

 

Deere Item

Number

   P/N   Description   Currency    UOM   

Product

Type

  

10/31/06

[**] Price

  Deere FY1
11/1/06 [**]
Price

[**]

   [**]   [**]   USD    EA    IFS    [**]   [**]        USD    EA    IFS        
    USD    EA    IFS             USD    EA    IFS             USD    EA    IFS
            USD    EA    IFS             USD    EA    IFS             USD    EA
   IFS             USD    EA    IFS             USD    EA    IFS             USD
   EA    IFS             USD    EA    IFS             USD    EA    IFS          
  USD    EA    IFS             USD    EA    IFS             USD    EA    IFS   
         USD    EA    IFS             USD    EA    IFS             USD    EA   
IFS             USD    EA    IFS             USD    EA    IFS             USD   
EA    IFS             USD    EA    IFS             USD    EA    IFS            
USD    EA    IFS     

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

65



--------------------------------------------------------------------------------

Attachment - H

Deere [**] Pricing

 

Deere Item
Number

   P/N   Description   Currency    UOM   

Product

Type

  

10/31/06

[**] Price

  Deere FY1
11/1/06 [**]
Price

[**]

   [**]   [**]   USD    EA    IFS    [**]   [**]        USD    EA    IFS        
    USD    EA    IFS             USD    EA    IFS             USD    EA    IFS
            USD    EA    IFS             USD    EA    IFS             USD    EA
   IFS             USD    EA    IFS             USD    EA    IFS             USD
   EA    IFS             USD    EA    IFS             USD    EA    IFS          
  USD    EA    IFS             USD    EA    IFS             USD    EA    IFS   
         USD    EA    IFS             USD    EA    IFS             USD    EA   
IFS             USD    EA    IFS             USD    EA    IFS             USD   
EA    IFS             USD    EA    IFS             USD    EA    IFS            
USD    EA    IFS     

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

66



--------------------------------------------------------------------------------

Attachment - J

Deere [**] Pricing

 

Deere Item

Number

   P/N   Description   Currency    UOM   

Product

Type

  

10/31/06

[**] Price

  Deere FY1
11/1/06 [**]
Price

[**]

   [**]   [**]   USD    EA    PN    [**]   [**]        USD    EA    PN          
  USD    EA    PN             USD    EA    PN             USD    EA    PN     
       USD    EA    PN             USD    EA    PN             USD    EA    PN
            USD    EA    PN             USD    EA    PN             USD    EA   
PN             USD    EA    PN             USD    EA    RSN             USD   
EA    RSN             USD    EA    PN             USD    EA    PN      Deere
[**] Pricing             

Deere P/N

   P/N   Description   Currency    UOM   

Prod

Type

  

10/31/06

[**] Price

  Deere FY1
11/1/06 [**]
Price

[**]

   [**]   [**]   USD    EA    PN    [**]   [**]        USD    EA    PN          
  USD    EA    PN             USD    EA    PN             USD    EA    PN     
       USD    EA    PN             USD    EA    PN             USD    EA    PN
            USD    EA    PN             USD    EA    PN             USD    EA   
PN             USD    EA    PN             USD    EA    PN             USD    EA
   PN             USD    EA    PN             USD    EA    PN             USD   
EA    PN             USD    EA    PN             USD    EA    RSN            
USD    EA    RSN             USD    EA    PN             USD    EA    PN     

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

67



--------------------------------------------------------------------------------

Attachment - K

Deere [**] Pricing

 

Deere Item
Number

  

P/N

   Description    Currency    UOM   

Product

Type

  

10/31/06

[**] Price

   Deere FY1
11/1/06 [**]
Price

[**]

   [**]    [**]    USD    EA    PN    [**]    [**]          USD    EA    PN   
            USD    EA    PN                USD    EA    PN                USD   
EA    PN                USD    EA    PN                USD    EA    PN         
      USD    EA    PN                USD    EA    PN                USD    EA   
PN                USD    EA    PN                USD    EA    PN               
USD    EA    PN                USD    EA    PN                USD    EA    PN   
            USD    EA    PN                USD    EA    PN                USD   
EA    RSN                USD    EA    RSN                USD    EA    PN      
         USD    EA    PN       Deere [**] Pricing               

Deere P/N

  

P/N

   Description    Currency    UOM   

Prod

Type

  

10/31/06

[**] Price

   Deere FY1
11/1/06 [**]
Price

[**]

   [**]    [**]    USD    EA    PN    [**]    [**]          USD    EA    PN   
            USD    EA    PN                USD    EA    PN                USD   
EA    PN                USD    EA    PN                USD    EA    PN         
      USD    EA    PN                USD    EA    PN                USD    EA   
PN                USD    EA    PN                USD    EA    PN               
USD    EA    PN                USD    EA    PN                USD    EA    PN   
            USD    EA    RSN                USD    EA    RSN                USD
   EA    PN                USD    EA    PN      

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

68



--------------------------------------------------------------------------------

Attachment L

Exchange Rate Proposal

The purpose of this proposal is to protect both parties to the Long Term Supply
Agreement from the fluctuations in the exchange rate of the Euro to the U.S.
Dollar. The intent is to have a single price to Deere for each item that
Stanadyne supplies.

Definitions:

 

1.    MA -    The Monthly Exchange Rate as published on the first business day
of each month in the U.S. edition of The Wall Street Journal in the “Key
Currency Cross Rates”. 2.    SMA -    The Six Month Average of six consecutive
monthly exchanges rounded to four decimal places The February SMA will include
MA’s from September, October, November, December, January, and February. The
August SMA will include MA’s from March through August. 3.    BR -    Base Rate
is the determined value of the U.S. Dollar in Euro. The Base Rate for this
Agreement is set at [**] Euro/$1.00. 4.    AR -    The Adjusted Rate of Exchange
used to modify the invoiced price.

Administration:

The SMA will be reviewed semiannually in the first week of February and the
first week of August to allow time for administration. Any adjustment in the
invoiced price due to a change in the Exchange Rate will begin with shipments
made during the month following the reviews (i.e., 01March and 01September. The
first review will take place in February 2002.) The base rate will be reviewed
annually and adjusted if both parties mutually agree to the proposed adjustment.
Stanadyne will administer this calculation and present to Deere for review and
approval.

Procedure:

To determine if a currency adjustment is to be made as a result of the Exchange
Rate fluctuation, a comparison of the SMA versus the BR will be made. If the SMA
deviates from the BR in excess of [**] (less than [**] Euro/$ or more than [**]
Euro/$), then an adjustment will be made. When a change is triggered, the change
will show a [**] sharing of the adjustment.

The formula for the adjusted Exchange Rate is: [**]

Every adjustment will begin with a Base Rate of [**] Euro to the U.S. Dollar.
The adjustment is not calculated on a cumulative basis from period to period.

 

Example 1:      

Assume SMA = [**] Euro

   BR = [**] Euro    Window of [**]

Since [**] < [**] < [**]

      No adjustment would be made Example 2:      

Assume SMA = [**] Euro

   BR = [**] Euro    Window of [**]

Since SMA > [**]

      An adjustment is made

Adjusted Exchange Rate =

   [**] =    [**] Euro/$

Price would change as follows:

     

Current Price =

   [**] x [**] Euro/$ =    [**] Euro

New Price =

   [**] Euro/[**] Euro/$ =    [**] USD

Savings =

      [**]

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

69



--------------------------------------------------------------------------------

Attachment “M”

 

LOGO [g52675img02.jpg]   

JOHN DEERE POWER SYSTEMS

P.O BOX 8000

WATERLOO, IOWA 50704-8000

Supply Management Services

25 October 2001

Stanadyne Corporation

92 Deerfield Rd.

Windsor, CT 06095-4209

To Whom It May Concern:

[**]

Sincerely,

Craig Jensen

Global Commodity Manager

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

70



--------------------------------------------------------------------------------

Attachment “N”

 

PUBLICATIONS SUPERSEDED   

LOGO [g52675img03.jpg]

SERVICE POLICIES AND

PROCEDURES MANUAL

   PAGE NO.       5.0       REVISION NO.       5.0       EFFECTIVE DATE      
2/01

SUBJECT

    WARRANTY AND WARRANTY CLAIMS ADMINISTRATION

  

SECTION NO.

4.0

 

4.2 Standard (Limited) Warranty

LIMITED WARRANTY

In most cases, Stanadyne has specific warranty coverage for its OEM customers,
as noted in the following sections. Stanadyne also designates certain products
as non-serviceable (which are sold AS IS and without any warranty), and it
publishes specific warranties relating to particular products. All of these
specific terms take precedence over this Standard (Limited) Warranty when
provided.

Stanadyne warrants to the original end user/purchaser that diesel fuel systems
products sold by Stanadyne will be free from defects in material and workmanship
according to the schedule and conditions below:

SCHEDULE

 

Application

  

Warranty Period

  

Terms of

Warranty

Agricultural

   12 Months or 1,500 Hours, whichever occurs first    Repair or Replacement

Automotive

   12 Months or 12,000 Miles, (20,000 km), whichever occurs first    Repair or
Replacement

Construction, Industrial Power Units, Generator Sets

   12 Months or 2,000 Hours, whichever occurs first    Repair or Replacement

Marine

   12 Months or 1,000 Hours, whichever occurs first    Repair or Replacement

Repair Parts and Units

   12 Months or 12,000 Miles (20,000 km), or 500 Hours, whichever occurs first,
or Remainder of Applicable Stanadyne OEM Warranty period, whichever is longer   
Repair or Replacement

Remanufactured Pencil Nozzles

   12 Months, 12,000 Miles (20,000 km), or 500 Hours, whichever occurs first, or
Remainder of Applicable Stanadyne OEM Warranty period, whichever is longer   
Repair or Replacement

Rental Machine

   Unlimited Months/2,000 Hours, Dealer must note on claim that machine is in
Rental Coverage    Repair or Replacement

CONFIDENTIAL: Reproduction or disclosure without Stanadyne’s prior written
consent is prohibited. Copyright 1996, 2001 Stanadyne Automotive Corp.

 

71



--------------------------------------------------------------------------------

Attachment “N”

 

PUBLICATIONS SUPERSEDED   

LOGO [g52675img03.jpg]

SERVICE POLICIES AND

PROCEDURES MANUAL

   PAGE NO.       6.0       REVISION NO.       5.0       EFFECTIVE DATE      
2/01

SUBJECT

    WARRANTY AND WARRANTY CLAIMS ADMINISTRATION

  

SECTION NO.

4.0

CONDITIONS

When Warranty Begins

Warranty begins the day the product is purchased or leased by the end user
purchaser and it is transferable to subsequent owners.

Stanadyne’s Obligation

Stanadyne’s sole obligation and the purchaser’s sole remedy under this warranty
is limited to the free-of-charge repair or replacement, at Stanadyne’s option,
of any product Stanadyne examines and determines to be defective in material or
workmanship. A repaired or replacement product will be made available to the
customer at the location where it has been repaired or replaced, provided that
the customer has, at its expense, removed the defective product from the
equipment or vehicle and delivered the defective product to an Authorized
Stanadyne Service Dealer.

Stanadyne’ Policy on Repair or Replacement

Repairs will be made using only new or remanufactured parts provided by
Stanadyne. Replacement will be made only if the product is not serviceable or if
it is damaged beyond economical repair. In such cases, a Stanadyne
remanufactured product, if available, will be used as the replacement, unless
Stanadyne specifically authorizes the use of a new product. Remanufactured
products will meet the original equipment manufacturer’s specification.

Note: Replacement parts or units used to repair a defective service part or unit
covered by the service parts warranty carry no additional warranty beyond the
warranty coverage of the original purchased service part or unit.

Purchaser’ Obligation

The purchaser’s obligation is to operate the product under normal conditions in
an approved application, which includes proper installation, speed, fuel,
lubrication, use, and service. Failure to do so voids this warranty. In order to
obtain a remedy under this warranty, the purchaser must notify Stanadyne of the
defect within the warranty period. This may be done by:

 

  1) delivering the product to an Authorized Stanadyne Service Dealer for the
purpose of remedying the defect or

 

  2) sending written notice to Stanadyne specifying the defect and stating that
the purchaser intends to seek warranty coverage promptly.

CONFIDENTIAL: Reproduction or disclosure without Stanadyne’s prior written
consent is prohibited. Copyright 1996, 2001 Stanadyne Automotive Corp.

 

72



--------------------------------------------------------------------------------

Attachment “N”

 

PUBLICATIONS SUPERSEDED   

LOGO [g52675img03.jpg]

SERVICE POLICIES AND

PROCEDURES MANUAL

   PAGE NO.       7.0       REVISION NO.       5.0       EFFECTIVE DATE      
2/01

SUBJECT

    WARRANTY AND WARRANTY CLAIMS ADMINISTRATION

  

SECTION NO.

4.0

How to Obtain Warranty Service

Original Equipment – The purchaser will deliver the engine or vehicle or product
to the OEM dealer who will in turn deliver the product at no charge, along with
a completed OEM request for warranty repair form, bill of sale* or other proof
of warrantability (Ref. Section 4.9.6 for specific requirements) to an
authorized Stanadyne service agency.

*Note: When no OEM Request for Warranty Form exists and no bill of sale or other
proof of warrantability is available, warranty consideration can be provided
based on the product date code (Reference Sections 3.4, 4.8.3, and Service
Bulletin 439).

Purchased Product – The product will be delivered at purchaser’s expense, with
information as to use and defect, and with a dated proof of purchase, to the
point of purchase.

What is Not Covered Under this Warranty

 

•  

Costs associated with transporting the product to or from the Stanadyne Dealer.

 

•  

Products purchased from an unauthorized source.

 

•  

Warranty service provided by firms not authorized by Stanadyne. Also, such
service voids this warranty, and costs associated with such service are not
recoverable from Stanadyne.

 

•  

Products modified or altered in ways not approved by Stanadyne including but not
limited to injection pumps with fuel delivery set above Stanadyne specification.
Such modifications terminate all Stanadyne warranty obligations.

 

•  

Adjustments of high idle, low idle or torque screws (Ref. S.L. 298).

 

•  

Costs to diagnose defects and to remove and reinstall products.

 

•  

Costs of travel to and from an operating site.

 

•  

Costs resulting from negligence, abuse, accident, misuse, misapplication,
tampering, or improper installation or removal.

 

•  

Failures caused by use of improper or contaminated fuel (dirt, water, etc.),
improper storage, and normal wear and tear.

 

•  

The testing of new pumps in dealer stocks prior to being put into service.

 

•  

Stanadyne filter elements plugged as a result of normal use and not defective in
workmanship or material.

 

•  

Plugging of Stanadyne hole type nozzles when no manufacturing defect exists.

 

•  

The following injector services:

 

  1) Testing when no manufacturing defect exists

 

  2) Cleaning of accumulated carbon from nozzle tips and orifices.

CONFIDENTIAL: Reproduction or disclosure without Stanadyne’s prior written
consent is prohibited. Copyright 1996, 2001 Stanadyne Automotive Corp.

 

73



--------------------------------------------------------------------------------

Attachment “N”

 

PUBLICATIONS SUPERSEDED   

LOGO [g52675img03.jpg]

SERVICE POLICIES AND

PROCEDURES MANUAL

   PAGE NO.       8.0       REVISION NO.       5.0       EFFECTIVE DATE      
2/01

SUBJECT

    WARRANTY AND WARRANTY CLAIMS ADMINISTRATION

  

SECTION NO.

4.0

 

  3) Adjustment of injector opening pressure or valve lift, unless failure of
the lock screws is due to a defect in workmanship or material (since locknuts
are easily tampered with without detection).

Warranty Limitations and Limitations of Liability:

THIS WARRANTY IS IN LIEU OF AND EXCLUDES ALL OTHER WARRANTIES NOT EXPRESSLY SET
FORTH HEREIN, WHETHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO ANY
WARRANTIES OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE. ANY
IMPLIED WARRANTY THAT CANNOT BE DISCLAIMED UNDER APPLICABLE LAWS IS LIMITED TO
THE DURATION OF THIS LIMITED WARRANTY. IN NO EVENT SHALL STANADYNE BE LIABLE FOR
ANY LOSS OF USE OF THE VEHICLE OR EQUIPMENT, LOSS OF TIME, INCONVENIENCE,
COMMERCIAL LOSS, OR OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGE.

This warranty supersedes any condition that may be part of a customer’s purchase
order.

Some states, provinces and nations do not allow limitations on how long an
implied warranty lasts, or the exclusion or limitation of incidental or
consequential damages, so the above limitations and exclusions may not apply to
you. This Warranty gives you specific legal rights, and you may also have other
rights which vary from state to state, province to province, and nation to
nation.

No variation of the foregoing is authorized, except in writing by an officer of
Stanadyne.

NOTE: A Limited Warranty issued by Stanadyne, either to a specific original
equipment manufacturer or to the after market, will take precedence over this
Standard (Limited) Warranty.

 

Stanadyne Automotive Corp.

92 Deerfield Road

Windsor, CT 06095

  

TEL: 860/525-0821

FAX: 860/683-4582 - Parts

FAX: 860/683-4581 - Service

Stanadyne Automotive Corp.

26-30 Avenue des Freres, Lumiere

78190 ZA Trappes, France

  

TEL: 33.1.34.82.24.24

FAX: 33 1 34822420

CONFIDENTIAL: Reproduction or disclosure without Stanadyne’s prior written
consent is prohibited. Copyright 1996, 2001 Stanadyne Automotive Corp.

 

74



--------------------------------------------------------------------------------

Attachment “N”

 

PUBLICATIONS SUPERSEDED   

LOGO [g52675img03.jpg]

SERVICE POLICIES AND

PROCEDURES MANUAL

   PAGE NO.       20.0       REVISION NO.       5.0       EFFECTIVE DATE      
2/01

SUBJECT

    WARRANTY AND WARRANTY CLAIMS ADMINISTRATION

  

SECTION NO.

4.0

 

4.3.11 JOHN DEERE

LIMITED WARRANTY

The Diesel Systems Division of Stanadyne Automotive Corp., warrants to the
original end user/purchaser that diesel fuel injection products sold by it to
John Deere to be free from defects in material and workmanship according to the
SCHEDULE and CONDITIONS stated below.

SCHEDULE

 

Application

  

Warranty Period

  

Terms of Warranty

Agricultural    12 Months, Unlimited Hours    Repair or Replacement
Construction, Industrial Power Units, Generator Sets    12 Months or 2,000
Hours, whichever occurs first    Repair or Replacement Marine    12 Months or
1,000 Hours, whichever occurs first    Repair or Replacement Repair Parts and
Units    12 Months/12,000 Miles, (20,000 km), 500 Hours, whichever occurs first,
or Remainder of Applicable Stanadyne OEM Warranty period, whichever is longer   
Repair or Replacement Rental Machine    Unlimited Months/2,000 Hours, dealer
must note on claim that machine is in rental Coverage.    Repair or Replacement

CONDITIONS

How to Obtain Warranty Service

Original Equipment – J ohn Deere dealer will deliver the product at no charge,
with completed Diesel Fuel Injection Equipment Warranty Request and Repair Tag
Form No. DF-2148 or a copy of the bill of sale* to an authorized Stanadyne
service agency. Some J ohn Deere dealers are authorized to perform warranty
repairs and may elect to do so.

*Note: When no OEM Request for Warranty Form exists and no bill of sale or other
proof of warrantability is available, warranty consideration can be provided
based on the product date code (Reference Sections 3.4, 4.8.3, and Service
Bulletin 439).

CONFIDENTIAL: Reproduction or disclosure without Stanadyne’s prior written
consent is prohibited. Copyright 1996, 2001 Stanadyne Automotive Corp.

 

75



--------------------------------------------------------------------------------

Attachment O

John Deere / Stanadyne

[**]

[**] will sort collected Stanadyne products returned and separate those products
that qualify for warranty consideration. To qualify, products must be within the
Stanadyne warranty period. Documentation required to qualify for the warranty
review must contain the following information:

 

1.) Date engine entered service*

 

2.) Hours of operation at time of warranty claim

 

3.) Copy of John Deere warranty claim or John Deere warranty claim number

 

* If not available, product date code can be used.

Representatives from Stanadyne Product support and Quality Assurance along with
John Deere personnel would participate in the warranty review. The review should
take place approximately once per month, or as otherwise agreed by the Parties.

The products that qualify for the review would then undergo a preliminary
inspection to determine if they qualify for Stanadyne warranty consideration. If
evidence of tampering, improper or contaminated fuel etc. are found, these
products would be removed from the review process as not being eligible for
Stanadyne warranty consideration.

All products remaining would then be tested in a properly equipped facility to
identify product fault(s) corresponding to the complaint or symptom.
(Alternatively, the Parties might agree to conduct a sampling of eligible pumps
to test and apply the results proportionately to the eligible population.)

If [**] does not have the appropriate testing facilities, the products could be
tested by one of Stanadyne’s Authorized Distributors or Dealers. For products
that can be tested at [**] a pre screening will be conducted prior to the
product review to eliminate No Trouble Found and / or non – warrantable product.
For products that cannot be tested at [**] and have to be tested / reviewed at
one of Stanadyne’s agencies, a charge of [**] for No Trouble Found will be
charged back to [**] Products that pass the Test as Received criteria would be
deemed as “No Trouble Found” and therefore not qualify for Stanadyne warranty.

Products that fail the test as received checks or are otherwise found to have
failed due to a defect in materials or workmanship on the part of Stanadyne
(corresponding to the complaint or symptom) will be deemed “fault found” and
will qualify for warranty recovery. John Deere will be reimbursed for fault
found products according to the following schedule:

 

Injection Pumps w/ Minor failure modes    [**] Injection Pumps w/ Major* failure
modes    [**] ** Fuel injectors    [**] **

--------------------------------------------------------------------------------

* [**]

**[**]

The results of each periodic review will be published to the participants
indicating the breakdown of:

1. Non Warrantable products

2. No Trouble found products

3. Fault found products and reimbursement from Stanadyne to John Deere

 

76



--------------------------------------------------------------------------------

Attachment – P

 

     [**]

[**]

  

[**]

  

[**]

  

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

 

77



--------------------------------------------------------------------------------

Attachment Q: [**] Price Change Schedule

 

     Deere Fiscal Years beginning      11/1/2006   11/1/2007   11/1/2008  
11/1/2009   11/1/2010

[**]

          

[**]

   [**]   [**]   [**]   [**]   [**]

[**] price adjustments

 

Product

   11/1/06   11/1/07   11/1/08   11/1/09   11/1/10

[**]

   [**]   [**]   [**]   [**]   [**]

Stipulations:

[**]

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

 

78



--------------------------------------------------------------------------------

Attachment - R

Price Administration Procedure

Price adjustments will occur upon one or more of the following events:

[**]

Price adjustments shall be implemented sequentially at the time of effectivity

[**] pricing for the first year of this agreement (November 1, 2006 - November
1, 2007) are referenced in attachments A,B,C,D,E,F,G,H,J,K,S,T of the second
amendment.

[**] for subsequent years of this agreement is contained in attachment Q,

[**] pricing schedule, for fiscal years 2008, 2009, 2010, 2011.

Price Changes for fiscal years 2008, 2009, 2010, 2011 will occur and become
effective the first day of Deere’s fiscal year ( Nov 1, xxxx).Price lists will
be provided during the first week of October, preceeding the price change to
allow sufficient time for administration.

[**]

Illustrative example [**]

 

[**]

    

11/1/06 Price

   [**]   [**]

03/1/07 Price

   [**]   [**]

09/1/07 Price

   [**]   [**]

10/1/07 Price

   [**]   [**]

11/1/07 Price

   [**]   [**]

03/1/08 Price

   [**]   [**]

05/1/08 Price

   [**]   [**]

09/1/08 Price

   [**]   [**]

11/1/08 Price

   [**]   [**]

03/1/09 Price

   [**]   [**]

09/1/09 Price

   [**]   [**]

11/1/09 Price

   [**]   [**]

03/1/10 Price

   [**]   [**]

08/1/10 Price

   [**]   [**]

09/1/10 Price

   [**]   [**]

11/1/10 Price

   [**]   [**]

Confidential treatment requested for information noted in red.

 

79



--------------------------------------------------------------------------------

Attachment - S

Deere [**] Pump Pricing

 

Deere Item
Number

   P/N   Description   Currency    UOM   

Product

Type

   10/31/06 [**]
Price   Deere FY1
11/1/06 [**]
Price

[**]

   [**]   [**]   USD    EA    DB4T    [**]   [**]        USD    EA    DB4T     
       USD    EA    DB4T             USD    EA    DB4T             USD    EA   
DB4T             USD    EA    DB4T2             USD    EA    DB4T            
USD    EA    DB4T2             USD    EA    DB4T             USD    EA    DB4T
            USD    EA    DB4T             USD    EA    DB4T             USD   
EA    DB4T2             USD    EA    DB4T2             USD    EA    DB4T2     
       USD    EA    DB4T2             USD    EA    DB4T2     

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

 

80



--------------------------------------------------------------------------------

Attachment - T

Deere [**] Injector Pricing

 

Deere Item
Number

   P/N   Description   Currency    UOM   

Product

Type

   10/31/06 [**]
Price   Deere FY1
11/1/06 [**]
Price

[**]

   [**]   [**]   USD    EA    PN    [**]   [**]        USD    EA    PN          
  USD    EA    PN             USD    EA    PN             USD    EA    PN     
       USD    EA    PN             USD    EA    PN     

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

 

81



--------------------------------------------------------------------------------

Attachment U

A.E. Improvement Action Plan

Quality

 

  •  

It is the goal of Stanadyne Corporation to achieve Key Supplier status (700 PPM)
at John Deere by the end of 2007.

 

  •  

A quality improvement plan[**] was presented to John Deere Supply Management and
Quality personnel on January 26, 2007. The plan outlined a joint effort between
Stanadyne Corp. and John Deere to improve product quality. Planned activities
include:

 

  •  

Improved leak detection.

 

  •  

[**]

 

  •  

No Fault Found

 

  •  

Monthly meeting will be held between JD and SC to discuss defects reported in AE
and agree on quantity of actual defects.

Delivery

 

  •  

It is the goal of Stanadyne Corporation to achieve Key Supplier status (15,000
PPM) at John Deere by the end of 2007.

 

 

•

 

A delivery improvement plan[**] was presented in Torreon on February 6th, to
Deere Supply Management, Quality and factory personnel. The summary of key
activities included:

 

  •  

Focus on Order to Customer Cycle Time Reduction

 

  •  

Define Product Line Value Streams

 

  •  

Daily, Weekly, Monthly Material Flow on Time Delivery Process

 

  •  

Positioning Strategic Supermarket Inventories

 

  •  

Leveraging Lean to Compress Our Lead Times

 

  •  

Leveraging Six Sigma to ensure Robust Process Capabilities

 

  •  

Weekly Teleconference with MJD- Improved Dialog

Implementation and Tracking

 

  •  

Performance to goals will be reviewed with John Deere on a monthly basis. At the
conclusion of the year our overall performance will be reviewed and plans will
be made to continually improve product quality and delivery.

[**]

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

 

82



--------------------------------------------------------------------------------

Attachment V

Deere [**] Filter Pricing

 

 

Deere Item

Number

   P/N   Description   Currency    UOM   

Deere

11/1/06 Price

 

Deere

11/1/07 Price

[**]

   [**]   [**]   USD    EA    [**]   [**]        USD    EA             USD    EA
            USD    EA             USD    EA             USD    EA            
USD    EA             USD    EA             USD    EA             USD    EA     
       USD    EA             USD    EA             USD    EA             USD   
EA             USD    EA             USD    EA             USD    EA            
USD    EA             USD    EA             USD    EA             USD    EA     
       USD    EA             USD    EA             USD    EA             USD   
EA             USD    EA             USD    EA             USD    EA            
USD    EA             USD    EA             USD    EA             USD    EA     
       USD    EA             USD    EA             USD    EA             USD   
EA             USD    EA             USD    EA             USD    EA            
USD    EA             USD    EA             USD    EA     

 

83



--------------------------------------------------------------------------------

Attachment V

Deere [**] Filter Pricing

 

Deere Item

Number

 

P/N

 

Description

 

Currency

  

UOM

  

Deere

11/1/06 Price

  

Deere

11/1/07 Price

      USD    EA             USD    EA             USD    EA             USD   
EA             USD    EA             USD    EA             USD    EA            
USD    EA             USD    EA             USD    EA             USD    EA   
         USD    EA             USD    EA             USD    EA             USD
   EA             USD    EA             USD    EA             USD    EA        
    USD    EA             USD    EA             USD    EA             USD    EA
            USD    EA             USD    EA             USD    EA            
USD    EA             USD    EA             USD    EA             USD    EA   
         USD    EA             USD    EA             USD    EA             USD
   EA             USD    EA             USD    EA             USD    EA        
    USD    EA             USD    EA             USD    EA             USD    EA
            USD    EA             USD    EA             USD    EA            
USD    EA      

 

--------------------------------------------------------------------------------

[**] 2 pages of information redacted pursuant to request for confidential
treatment.

84



--------------------------------------------------------------------------------

Attachment W

Deere [**] Filter Pricing

 

Deere Item

Number

  

P/N

   Description    Currency    UOM   

Deere

11/1/06 Price

  

Deere

11/1/07 Price

[**]

   [**]    [**]    USD    EA    [**]    [**]          USD    EA               
USD    EA                USD    EA                USD    EA                USD
   EA                USD    EA                USD    EA                USD    EA
               USD    EA                USD    EA                USD    EA      
         USD    EA                USD    EA                USD    EA            
   USD    EA                USD    EA                USD    EA               
USD    EA                USD    EA                USD    EA                USD
   EA                USD    EA                USD    EA                USD    EA
               USD    EA                USD    EA                USD    EA      
         USD    EA                USD    EA                USD    EA            
   USD    EA                USD    EA                USD    EA               
USD    EA                USD    EA                USD    EA                USD
   EA                USD    EA                USD    6                USD    6
               USD    6      

 

--------------------------------------------------------------------------------

[**] 3 pages of information redacted pursuant to request for confidential
treatment.

85



--------------------------------------------------------------------------------

Attachment W

Deere [**] Filter Pricing

 

Deere Item

Number

   P/N    Description    Currency    UOM   

Deere

11/1/06 Price

  

Deere

11/1/07 Price

         USD    EA                USD    EA                USD    EA            
   USD    EA                USD    EA                USD    EA               
USD    EA                USD    EA                USD    EA                USD
   EA                USD    EA                USD    EA                USD    EA
               USD    EA                USD    EA                USD    EA      
         USD    EA                USD    EA                USD    EA            
   USD    EA                USD    EA                USD    EA               
USD    EA                USD    EA                USD    EA                USD
   EA                USD    EA                USD    EA                USD    EA
               USD    EA                USD    EA                USD    EA      
         USD    EA                USD    EA                USD    EA            
   USD    EA                USD    EA                USD    EA               
USD    EA                USD    EA                USD    EA                USD
   EA                USD    EA                USD    EA                USD    EA
               USD    EA                USD    EA                USD    EA      
         USD    EA                USD    EA      

 

--------------------------------------------------------------------------------

[**] 3 pages of information redacted pursuant to request for confidential
treatment.

86



--------------------------------------------------------------------------------

Attachment W

Deere [**] Filter Pricing

 

Deere Item

Number

   P/N    Description    Currency    UOM   

Deere

11/1/06 Price

  

Deere

11/1/07 Price

         USD    EA                USD    EA                USD    EA            
   USD    EA                USD    EA                USD    EA               
USD    EA                USD    EA                USD    EA                USD
   EA                USD    EA                USD    EA                USD    EA
               USD    EA                USD    EA                USD    EA      
         USD    EA                USD    EA                USD    EA            
   USD    EA                USD    EA                USD    EA               
USD    EA                USD    EA                USD    EA                USD
   EA                USD    EA                USD    EA                USD    EA
               USD    EA                USD    EA                USD    EA      
         USD    EA                USD    EA                USD    EA            
   USD    EA                USD    EA                USD    EA               
USD    EA                USD    EA                USD    EA                USD
   EA                USD    EA                USD    EA                USD    EA
               USD    EA                USD    EA                USD    EA      
         USD    EA                USD    EA                USD    EA            
   USD    EA                USD    EA                USD    EA               
USD    EA                USD    EA                USD    EA                USD
   EA                USD    EA                USD    EA                USD    EA
               USD    EA                USD    EA                USD    EA      
         USD    EA                USD    EA                USD    EA            
   USD    EA                USD    EA                USD    EA               
USD    EA                USD    EA                USD    EA                USD
   EA                USD    EA                USD    EA                USD    EA
               USD    EA                USD    EA      

 

--------------------------------------------------------------------------------

[**] 3 pages of information redacted pursuant to request for confidential
treatment.

87



--------------------------------------------------------------------------------

Attachment X

Deere [**] Filter Pricing

 

Deere Item

Number

  

P/N

   Description    Currency    UOM   

Deere

11/1/06 Price

  

Deere

11/1/07 Price

[**]

   [**]    [**]    USD    EA    [**]    [**]          USD    EA               
USD    EA                USD    EA                USD    EA                USD
   EA                USD    EA                USD    EA                USD    EA
               USD    EA                USD    EA                USD    EA      
         USD    EA                USD    EA                USD    EA            
   USD    EA                USD    EA                USD    EA               
USD    EA                USD    EA                USD    EA                USD
   EA                USD    EA                USD    EA                USD    EA
               USD    EA                USD    EA                USD    EA      
         USD    EA                USD    EA                USD    EA            
   USD    EA                USD    EA                USD    EA               
USD    EA                USD    EA                USD    EA                USD
   EA                USD    EA                USD    EA                USD    EA
               USD    EA      

 

--------------------------------------------------------------------------------

[**] 2 pages of information redacted pursuant to request for confidential
treatment.

88



--------------------------------------------------------------------------------

Attachment X

Deere [**] Filter Pricing

 

Deere Item

Number

  

P/N

   Description    Currency    UOM   

Deere

11/1/06 Price

  

Deere

11/1/07 Price

         USD    EA                USD    EA                USD    EA            
   USD    EA                USD    EA                USD    EA               
USD    EA                USD    EA                USD    EA                USD
   EA                USD    EA                USD    EA                USD    EA
               USD    EA                USD    EA                USD    EA      
         USD    EA                USD    EA                USD    EA            
   USD    EA                USD    EA                USD    EA               
USD    EA                USD    EA                USD    EA                USD
   EA                USD    EA                USD    EA                USD    EA
               USD    EA                USD    EA                USD    EA      
         USD    EA                USD    EA                USD    EA            
   USD    EA                USD    EA                USD    EA               
USD    EA                USD    EA                USD    EA                USD
   EA                USD    EA      

 

--------------------------------------------------------------------------------

[**] 2 pages of information redacted pursuant to request for confidential
treatment.

89



--------------------------------------------------------------------------------

Attachment Y

Deere [**] Filter Pricing

 

Deere Item
Number

  

P/N

   Description    Currency    UOM    P.G.   

Deere

11/1/06 Price

  

Deere

11/1/07 Price

[**]

   [**]    [**]    USD    EA    [**]    [**]    [**]          USD    EA         
         USD    EA                   USD    EA                   USD    EA      
            USD    EA                   USD    EA                   USD    EA   
               USD    EA                   USD    EA                   USD    EA
                  USD    EA                   USD    EA                   USD   
EA                   USD    EA                   USD    EA                   USD
   EA                   USD    EA                   USD    EA                  
USD    EA                   USD    EA                   USD    EA               
   USD    EA                   USD    EA                   USD    EA            
      USD    EA                   USD    EA                   USD    EA         
         USD    EA                   USD    EA                   USD    EA      
            USD    EA                   USD    EA                   USD    EA   
               USD    EA                   USD    EA                   USD    EA
                  USD    EA                   USD    EA                   USD   
EA                   USD    EA                   USD    EA         

 

--------------------------------------------------------------------------------

[**] 2 pages of information redacted pursuant to request for confidential
treatment.

90



--------------------------------------------------------------------------------

Attachment Y

Deere [**] Filter Pricing

 

Deere Item
Number

  

P/N

   Description    Currency    UOM    P.G.   

Deere

11/1/06 Price

  

Deere

11/1/07 Price

         USD    EA                   USD    EA                   USD    EA      
            USD    EA                   USD    EA                   USD    EA   
               USD    EA                   USD    EA                   USD    EA
                  USD    EA                   USD    EA                   USD   
EA                   USD    EA                   USD    EA                   USD
   EA                   USD    EA                   USD    EA                  
USD    EA                   USD    EA                   USD    EA               
   USD    EA                   USD    EA                   USD    EA            
      USD    EA                   USD    EA                   USD    EA         
         USD    EA                   USD    EA                   USD    EA      
            USD    EA                   USD    EA                   USD    EA   
               USD    EA         

 

--------------------------------------------------------------------------------

[**] 2 pages of information redacted pursuant to request for confidential
treatment.

91



--------------------------------------------------------------------------------

Attachment Z

Deere [**] Filter Pricing

 

Deere Item

Number

  

P/N

   Description    Currency    UOM   

Deere

11/1/06 Price

  

Deere

11/1/07 Price

[**]

   [**]    [**]    USD    EA    [**]    [**]          USD    EA               
USD    EA      

 

--------------------------------------------------------------------------------

[**] Information redacted pursuant to request for confidential treatment.

92